         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 1 of 76




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCHES OF:

THE BUILDING, CURTILAGE AND ANY                    Magistrate No. 20-2424
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 156 Nichol                 [UNDER SEAL]
Avenue, McKees Rocks, PA 15136 (Also listed
as 156 Ohio Street, McKees Rocks, PA 15136.
Also Listed as 154 Ohio Street, McKees Rocks,
PA 15136) (Search Location 1)

THE RESIDENCE, CURTILAGE AND ANY                   Magistrate No. 20-2425
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 25 Deerton                 [UNDER SEAL]
Road, Cheswick, PA 15024 (Search Location 2)

THE RESIDENCE, CURTILAGE AND ANY                   Magistrate No. 20-2426
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 124 Earl                   [UNDER SEAL]
Street, Pittsburgh, PA 15204 (Search Location 3)

THE RESIDENCE, CURTILAGE AND ANY                   Magistrate No. 20-2427
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 308 Campbell               [UNDER SEAL]
Street, Apartment B, McKees Rocks, PA 15136
(Search Location 4)

THE RESIDENCE, CURTILAGE AND ANY                   Magistrate No. 20-2428
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 2780 Hunters               [UNDER SEAL]
Circle, Apartment 421, Allison Park, PA 15101
(Search Location 5)

THE RESIDENCE, CURTILAGE AND ANY                   Magistrate No. 20-2429
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 150 Southern               [UNDER SEAL]
Avenue, Apartment 3, Pittsburgh, PA 15211
(Also listed as 150 Southern Avenue, Basement
Apartment, Pittsburgh, PA 15211) (Search
Location 6)
            Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 2 of 76




THE RESIDENCE, CURTILAGE AND ANY                            Magistrate No. 20-2430
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 3006, Unit #2,                      [UNDER SEAL]
Shadeland Avenue, Pittsburgh, PA 15212 (Search
Location 7)

THE STORAGE UNIT NUMBER 3112                                Magistrate No. 20-2431
LOCATED AT EXTRA SPACE STORAGE, 880
Saw Mill Run Boulevard, Pittsburgh, PA 15226                [UNDER SEAL]
(Search Location 8)

THE RESIDENCE, CURTILAGE AND ANY                            Magistrate No. 20-2432
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 245 Alice                           [UNDER SEAL]
Street, Apartment 1, Pittsburgh, PA 15210
(Search Location 9)

THE RESIDENCE, CURTILAGE AND ANY                            Magistrate No. 20-2433
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 316 Elsdon                          [UNDER SEAL]
Street, Pittsburgh, PA 15214 (Search Location 10)


THE RESIDENCE, CURTILAGE AND ANY                            Magistrate No. 20-2434
DETACHED STRUCTURES AND/OR
OUTBUILDINGS LOCATED AT 639 Churchill                       [UNDER SEAL]
Avenue, Pittsburgh, PA 15235 (Search Location
11)


              APPLICATION AND AFFIDAVIT FOR SEARCH WARRANTS

       I, John Ypsilantis, a Special Agent (SA) with the Federal Bureau of Investigations, being

duly sworn, depose and state as follows:

I.   INTRODUCTION AND AFFIANT BACKGROUND

       1.      This Affidavit is submitted in support of search warrants for locations associated

with individuals named as defendants in three (3) related Indictments, as forth below, as there is

probable cause to believe that searches of the locations identified above and more fully below

(hereinafter collectively referred to as “SEARCH LOCATIONS”) will produce fruits of, or



                                                2
            Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 3 of 76




evidence of, violations of federal felony offenses enumerated in Title 21, United States Code,

Sections 841(a)(1) (distributing and/or possessing with intent to distribute a controlled substance

(methamphetamine, cocaine, and heroin)), 846 (conspiring to commit a drug trafficking crime);

and   Title   18,   United   States   Code,   Sections    922(g)(1)   (felon   in   possession   of

firearms/ammunition), 924(c) (possession of a firearm in furtherance of a drug trafficking crime),

(hereinafter “TARGET OFFENSES”).

       2.       I am a Special Agent of the United States Department of Justice, Federal Bureau

of Investigation (“FBI”), and have been so employed since May 2017.

       3.       As a Special Agent with the FBI, I am an “investigative or law enforcement

officer” of the United States within the meaning of Title 18, United States Code, Section

2510(7); that is, an officer of the United States who is empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Title 18, United States Code,

Section 2516.

       4.       As a Special Agent with the FBI, I am currently assigned to the Greater Pittsburgh

Safe Streets Task Force (the “Task Force”) and have been so assigned since October 2017. I was

employed as a U.S. Border Patrol Agent with Customs and Border Protection (CBP) from July

23, 2009 to May 13, 2017. From January 2012 until May 2017, your Affiant was assigned as a

Task Force Officer (TFO) to the FBI Cleveland Division Organized Crime Task Force.

       5.       From 2009 to the present, your Affiant has received extensive training in a variety

of investigative techniques and legal matters, including Fourth Amendment searches and the

legal requirements for the interception of telephone communications, as well as specialized

training on topics such as drug interdiction, drug detection, money-laundering techniques and

schemes, drug identification, asset identification and removal, and methods utilized by organized



                                                 3
            Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 4 of 76




criminal enterprises and drug trafficking organizations to carry out the aforementioned criminal

conduct.

       6.      During the course of your Affiant’s employment as an FBI Special Agent, FBI

TFO, and U.S. Border Patrol Agent, I have participated in numerous complex criminal and

national security investigations, as well as investigations of criminal organizations involved in

both the manufacturing and distribution of controlled substances.         The investigations have

resulted in the arrest and prosecution of individuals who have smuggled, received, and

distributed controlled substances. To successfully conduct these investigations, I have utilized a

variety of investigative techniques and resources including: physical and electronic surveillance,

various types of infiltration (including undercover agents, informants, and cooperating sources),

analysis of telephone records, witness interviews, execution of search warrants, pen register and

trap and trace devices, GPS and telephone tracking devices, trash covers, mail covers, pole

cameras, stationary video recordings, as well as audio and audio/video recording devices.

Additionally, I have personally participated in Title III wiretap investigations, pursuant to 18

U.S.C. § 2516, in the Northern District of Ohio and the Western District of Pennsylvania.

       7.      For instance, within the last two (2) years, your Affiant was the lead agent in a

federal investigation into a violent, neighborhood street gang known as “SCO”. As a result of

that investigation, from January of 2019 through May 2019, your Affiant obtained nine (9) Title

III wiretap authorizations. As a result of that wiretap investigation, thirty-three (33) individuals

were charged by a federal grand jury in three (3) related Indictments for violations of federal

drug and firearm laws. See US v. Chadlin Leavy, et al., Crim. No. 19-160 (WDPA June 4,

2019), US v. Howard McFadden, et al., Crim. No. 19-162 (WDPA June 4, 2019), US v. Eric

Vanderslice, et al., Crim. No. 19-163 (WDPA June 4, 2019).



                                                 4
            Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 5 of 76




       8.      Through the investigations that I have participated in, my training and experience,

and conversations with other agents and law enforcement personnel, I have become familiar with

the methods used by organized criminal enterprises, drug trafficking organizations, outlaw motor

cycle gangs, and street gangs to smuggle and safeguard controlled substances and firearms, to

distribute, manufacture, and transport controlled substances and/or firearms, and to collect and

launder related proceeds.

II.    LOCATIONS TO BE SEARCHED

       9.      This Affidavit is made in support of an Application for search warrants

authorizing the search of the following locations (collectively referred to as the “SEARCH

LOCATIONS”):

               a.     156 Nichol Avenue, McKees Rocks, PA 15136 (Also listed as 156 Ohio
                      Street, McKees Rocks, PA 15136. Also Listed as 154 Ohio Street,
                      McKees Rocks, PA 15136) (“Search Location 1” – PAGAN’S MC
                      Pittsburgh Chapter Clubhouse), its curtilage, any detached structures or
                      outbuildings at the location or on the curtilage, and all safes, computers
                      and telephones located therein. See Attachment A-1 for description.

               b.     25 Deerton Road, Cheswick, PA 15024 (“Search Location 2” – residence
                      of Bill RANA), its curtilage, any detached structures or outbuildings at the
                      location or on the curtilage, as well as vehicles adjacent to or thereon, and
                      all safes, computers and telephones located therein. See Attachment A-2
                      for description.

               c.     124 Earl Street, Pittsburgh, PA 15204 (“Search Location 3” – residence
                      of Jason EVANS), its curtilage, any detached structures or outbuildings at
                      the location or on the curtilage, as well as vehicles adjacent to or thereon,
                      and all safes, computers and telephones located therein. See Attachment
                      A-3 for description.

               d.     308 Campbell Street, Apartment B, McKees Rocks, PA 15136
                      (“Search Location 4” – residence of Patrick RIZZO), its curtilage, any
                      detached structures or outbuildings at the location or on the curtilage, as
                      well as vehicles adjacent to or thereon, and all safes, computers and
                      telephones located therein. See Attachment A-4 for description.

               e.     2780 Hunters Circle, Apartment 421, Allison Park, PA 15101 (“Search
                      Location 5” – residence of Anthony PELUSO), its curtilage, any detached

                                                5
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 6 of 76




                      structures or outbuildings at the location or on the curtilage, as well as
                      vehicles adjacent to or thereon, and all safes, computers and telephones
                      located therein. See Attachment A-5 for description.

              f.      150 Southern Avenue, Apartment 3, Pittsburgh, PA 15211 (Also listed
                      as 150 Southern Avenue, Basement Apartment, Pittsburgh, PA 15211)
                      (“Search Location 6” – residence of Jeffrey KUSHIK), its curtilage, any
                      detached structures or outbuildings at the location or on the curtilage, as
                      well as vehicles adjacent to or thereon, and all safes, computers and
                      telephones located therein. See Attachment A-6 for description.

              g.      3006 Shadeland Avenue, Unit #2, Pittsburgh, PA 15212 (“Search
                      Location 7” – residence of Misty WALKER), its curtilage, any detached
                      structures or outbuildings at the location or on the curtilage, as well as
                      vehicles adjacent to or thereon, and all safes, computers and telephones
                      located therein. See Attachment A-7 for description.

              h.      UNIT NUMBER 3112, EXTRA SPACE STORAGE, 880 Saw Mill
                      Run Boulevard, Pittsburgh, PA 15226 (“Search Location 8” – storage of
                      Misty WALKER), all safes, computers and telephones located therein. See
                      Attachment A-8 for description.

              i.      245 Alice Street, APT 1, Pittsburgh, PA 15210 (“Search Location 9” –
                      residence of Darian WOFFORD), its curtilage, any detached structures or
                      outbuildings at the location or on the curtilage, as well as vehicles adjacent
                      to or thereon, and all safes, computers and telephones located therein. See
                      Attachment A-9 for description.

              j.      316 Elsdon Street, Pittsburgh, PA 15214 (“Search Location 10” –
                      residence of Gary HAIRSTON), its curtilage, any detached structures or
                      outbuildings at the location or on the curtilage, as well as vehicles adjacent
                      to or thereon, and all safes, computers and telephones located therein. See
                      Attachment A-10 for description.

              k.      639 Churchill Avenue, Pittsburgh, PA 15235 (“Search Location 11” –
                      residence of Randy CAMACHO), its curtilage, any detached structures or
                      outbuildings at the location or on the curtilage, as well as vehicles adjacent
                      to or thereon, and all safes, computers and telephones located therein. See
                      Attachment A-11 for description.

       10.    Specifically, the purpose of this Application is to seize all records, evidence,

fruits, and instrumentalities, more particularly described in Attachment B to each warrant, of

violations of the TARGET OFFENSES, contained in the above-listed locations, which are more

fully described in Attachment A to each warrant.

                                                6
          Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 7 of 76




III.   EVIDENCE COMMONLY GENERATED BY DRUG TRAFFICKING AND
       ILLEGAL FIREARM POSSESSION

       11.     Based on my training and experience, and consultations with other federal, state

and local law enforcement personnel, your Affiant is aware, that the following kinds of evidence

have been recovered in a substantial number of searches executed in connection with drug

trafficking and illegal firearms possession investigations and that the following is generally true

of those engaged in illegal drug and firearms trafficking, among other violations of law:

               a.      Persons involved in the distribution of controlled substances often
               maintain at their residences, outbuildings, secondary residences, businesses, and
               vehicles, quantities of controlled substances, as well as paraphernalia for
               manufacturing, use, packaging, and distribution of controlled substances – such as
               scales, funnels, sifters, grinders, glass panes and mirrors, razor blades, plastic
               bags, “stamp bags,” microwave ovens, heat-sealing devices, and dilutants such as
               mannitol, mannite, inositol, fentanyl, and vitamin B12. In addition, as a result of
               conversations with Assistant United States Attorneys, who have prosecuted drug
               trafficking cases in federal court, your Affiant is aware that courts have
               recognized that, with respect to drug dealers, evidence of their involvement in the
               drug trade is likely to be found where the dealers reside, even if no drug
               trafficking was directly observed to occur there. See United States v. Whitner,
               219 F.3d 289, 297-98 (3d Cir. 2000) (collecting cases); and United States v.
               Burton, 288 F.3d 91, 103 (3d Cir. 2002) (explaining that, in drug cases, evidence
               is likely to be found where drug dealers reside). Based upon your Affiant’s
               training and experience, your Affiant is further aware that drug traffickers often
               conceal evidence of their crimes in various locations throughout their residences,
               including in children’s bedrooms, playrooms, and common spaces, where they
               believe such evidence will be concealed from law enforcement scrutiny.

               b.      Drug traffickers also maintain records relating to their trafficking activities
               in these same places. It is also my experience that these traffickers tend to keep
               these accounts and records in their residence and in the areas under their control.
               It is my training and experience, that in the case of drug dealers, evidence is likely
               to be found where the dealers live. United States v. Angulo-Lopez, 791 F.2d
               1394, 1399 (9th Cir. 1986). It is also my training and experience that where
               criminal activity is long-term or ongoing, equipment and records of the crime will
               be kept for some period of time. United States v. Greany, 929 F.2d 523, 525 (9th
               Cir. 1991). These records include personal calendars, address/telephone books,
               and papers reflecting the names, addresses, pager, telephone, and fax numbers
               relating to their drug trafficking associates. These records can be in written form.
               Drug traffickers also keep stored messages and telephone numbers relating to


                                                 7
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 8 of 76




   their trafficking activities within electronic communication devices. Further, drug
   traffickers often keep photographs and audio/video recordings depicting
   themselves and their associates, as well as their assets and controlled substances.
   They may also keep electronic equipment used for counter surveillance including
   scanners, cameras, monitors, and anti-bugging devices.

   c.      Because drug traffickers in many instances will “front” (that is, sell on
   consignment) controlled substances to their clients, and/or will be “fronted”
   controlled substances from their suppliers, such record keeping is necessary to
   keep track of amounts paid and owed, and such records will also be maintained
   close at hand so as to readily ascertain current balances and to keep track of how
   proceeds are being expended. Often drug traffickers keep “pay and owe” records
   to show balances due for drugs sold in the past (“pay”) and for payments expected
   (“owe”) as to the traffickers’ supplier(s) and the traffickers’ dealer(s).
   Additionally, drug traffickers must maintain telephone and address listings of
   clients and suppliers and must keep them immediately available to efficiently
   conduct their drug trafficking business.

   d.      Drug traffickers commonly conceal their activities from members of the
   public by transacting their business in a covert manner and/or during the
   nighttime hours when darkness helps to conceal their activities. In addition,
   large-scale drug traffickers often have multiple locations (including residences
   and/or “stash houses”) from which they operate their illegal activities and in
   which they maintain evidence of said illegal activities.

   e.      Drug traffickers also often employ security measures such as alarm
   systems, surveillance systems and security cameras and/or monitoring devices at
   these locations, in an effort to detect law enforcement presence, as well as to
   protect their product, person and proceeds, which often record the comings and
   goings of individuals involved in the illegal activity.

   f.      Drug traffickers often operate under assumed names to conceal their true
   identities from law enforcement officers and, in so doing, acquire or rent property,
   services, and personal identification items (such as driver’s licenses and birth
   certificates) under their assumed or alias names, and they maintain such items, as
   well as records relating to such items, in their residences, businesses, and
   vehicles, together with evidence of their true identities.

   g.     Premises and vehicles used by individuals involved in drug dealing
   usually contain articles of personal property showing the identity of persons
   occupying, possessing, residing in, owning, frequenting or controlling the premise
   or property.

                                    8
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 9 of 76




   h.      Persons involved in the distribution of controlled substances often
   maintain records and ledgers listing their trafficking activities in these same
   places. These records are kept to keep track of the ordering, purchasing, storage,
   distribution and transportation of controlled substances. After drugs are sold,
   documentary records and ledgers often remain for long periods of time to
   memorialize past transactions, track the status of accounts receivable and
   accounts payable, and to record the names and telephone numbers of suppliers,
   customers and co-conspirators. These records are often maintained not only on
   paper, but also as electronic or digital data in the form of computer hardware and
   software.

   i.      Individuals involved in drug trafficking often use telephones, cellular
   telephones, electronic pagers, beepers, e-mail devices, text messaging, and voice
   mail and/or answering machines to conduct their business. Individuals involved
   in drug trafficking must often rely on others to obtain drugs and to help obtain,
   market, distribute, and/or protect drugs. To achieve some of the aforementioned
   objectives, I am aware that drug distributors will often, among other methods,
   have a courier transport drugs or drug proceeds or ship controlled substances/drug
   proceeds through the mail or by common carrier. Evidence related to the
   identities of these co-conspirators are often maintained in these locations.

   j.      Individuals involved in drug trafficking often maintain large amounts of
   U.S. currency to maintain and finance their on-going drug business. In addition,
   assets generated by their drug business are typically kept on-hand by drug dealers
   to avoid detection by authorities and/or reporting requirements. Individuals
   involved in drug trafficking often attempt to legitimize the source of these profits.
   In order to do this, they attempt to secrete, transfer and conceal the money by,
   among other ways: (a) placing assets in names of nominees to avoid detection,
   while still maintaining control of the assets; (b) laundering money through what
   appears to be a legitimate business or businesses; (c) hiding money in their
   homes, safes, or safety deposit boxes; (d) using money to buy assets which are
   hard to trace by law enforcement. Records reflecting the implementation of such
   deceptive practices, such as deeds, titles, and service records, are likely to be
   found either at the residence and/or vehicles of the drug trafficker or at the
   residence of the person in whose name the asset is listed.

   k.     Additionally, based on my training and experience and the training and
   experience of other investigators, I know persons involved in narcotic trafficking
   acquire personal and real property with their narcotic proceeds, and maintain


                                     9
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 10 of 76




    evidence of financial transactions related to obtaining, transferring, secreting, or
    the spending of large sums of money made from drug trafficking activities. These
    records include bank statements, passbooks, money drafts, checkbooks, tax
    returns, loan statements, escrow files, and wire transfer records. Persons involved
    in drug trafficking will often convert the currency into cashier’s checks, bearer
    bonds, precious metals, gold, diamonds, and other jewelry in an attempt to hide
    large amounts of currency, and that evidence of such will be located at the
    described locations. It should be noted that possession of the valuable items
    referenced herein, particularly by individuals with no substantial legitimate source
    of income, is evidence of drug trafficking as opposed to drug use.

    l.      It is also a generally common practice for traffickers to conceal at their
    residences, and/or in their vehicles (particularly if they have a trap/hidden
    compartment), large sums of money, either the proceeds from drug sales or
    money to be used to purchase controlled substances. Drug traffickers often make
    use of wire transfers, cashier’s checks, and money orders to pay for controlled
    substances. Evidence of such financial transactions and records relating to
    income and expenditures of money and wealth in connection with drug trafficking
    and money laundering would also typically be maintained in the residences and/or
    vehicles of those involved in selling drugs or in the residences and/or vehicles of
    relatives or trusted associates.

    m.      Individuals involved in narcotics trafficking often take, or cause to be
    taken, photographs of themselves, their associates, their property, and/or their
    drugs, and usually maintain these photographs in the aforementioned locations.
    Your Affiant is aware that drug traffickers sometimes take trophy photographs of
    their drugs and drug proceeds and retain them in their residences and/or vehicles.
    Your Affiant is aware that drug traffickers, like law-abiding citizens, sometimes
    take photographs of themselves with their friends, relatives, and associates and
    keep the photographs in their residences. When they are taken or retained by drug
    traffickers, such photographs can be evidence, or can lead to evidence, of drug
    trafficking and money laundering by identifying closely associated people who
    are actively assisting and/or supporting the drug trafficking activity. These
    photographs may be maintained in hard copy format; however, many photographs
    are now taken and maintained on electronic devices, including but not limited to:
    digital cameras, cellular telephones, tablets and computers.

    n.     Individuals involved in an outlaw motorcycle gang (OMG) have general
    characteristics, including: (1) an association of three or more individuals; (2)
    whose members collectively identify themselves by adopting a group identity
    which they use to create an atmosphere of fear or intimidation frequently by
    employing one or more of the following: a common name, slogan, identifying

                                     10
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 11 of 76




    sign, symbol, tattoo or other physical marking, style or color of clothing,
    hairstyle, hand sign or graffiti; (3) the association’s purpose, in part, is to engage
    in criminal activity and the association uses violence or intimidation to further its
    criminal objectives; (4) its members engage in criminal activity, or acts of
    juvenile delinquency that if committed by an adult would be crimes; (5) with the
    intent to enhance or preserve the association’s power, reputation, or economic
    resources; (6) the association may also possess some of the following
    characteristics: (a) the members employ rules for joining and operating within the
    association; (b) the members meet on a recurring basis; (c) the association
    provides physical protection of its members from other criminals and gangs; (d)
    the association seeks to exercise control over a particular location or region, or it
    may simply defend its perceived interests against rivals; or (e) the association has
    an       identifiable     structure.      See       https://www.justice.gov/criminal-
    ocgs/gallery/outlaw-motorcycle-gangs-omgs?page=1. Thus, evidence of this
    association among conspirators (including regalia, clothing and other items of
    identification) is both relevant and likely to be found within an OMG member’s
    residence, vehicle, and common areas shared by these members.

    o.      Individuals involved in drug trafficking often maintain weapons, firearms,
    and ammunition on their person, in their residences, and/or in their vehicles in
    order to protect themselves and guard their drugs and drug profits, and for
    enforcement purposes during drug transactions. These weapons and firearms can
    be used, and often are used, as an instrumentality of the crime of drug possession
    and distribution. Drug traffickers do not typically call the police when they are
    robbed of their drugs or drug proceeds and they do not typically file lawsuits to
    recover unpaid drug debts. As a result, it is common for drug traffickers to arm
    themselves instead of calling the police or seeking legal recourse. And because
    their drug trafficking activities are conducted over an extended period of time,
    drug traffickers possess firearms, ammunition, and other dangerous weapons for
    extended periods of time in convenient and safe locations such as their residences,
    businesses, and vehicles.

    p.      Individuals involved in drug trafficking often conceal evidence of their
    involvement in vehicles and outbuildings in order to prevent detection and seizure
    by law enforcement conducting lawful search warrants at residences. Therefore, I
    am requesting permission to search all vehicles and outbuildings located at each
    of the locations requested.

    q.     Your Affiant further believes that persons involved in the distribution of
    drugs will store items, further described in Attachment B, which is incorporated
    herein by reference, and that those items are used by drug traffickers in


                                     11
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 12 of 76




    furtherance of their drug trafficking, or are obtained by drug traffickers as a result
    of their drug trafficking.

    r.      I am familiar with the methods and practices used by individuals and
    organizations involved in illicit activities that generate large amounts of income.
    These methods include cash purchases, the purchasing of numerous monetary
    instruments with cash in amounts less than $10,000, the use of aliases and
    nominees, the use of businesses as “front” in an attempt to legitimize and conceal
    their activities, the use of gambling and gambling machines both legally and
    illegally, and the use of “off-shore” banking in an attempt to break the paper trail.
    These and other schemes are commonly referred to as “money laundering”.

    s.      Individuals normally maintain records of their financial activity, such as
    receipts for expenditures by cash and check, bank records, and other financial
    documents, in their personal residences. Furthermore, individuals engaged in an
    income-producing business keep records of the financial activities of the business
    for numerous reasons and often use accounts to complete financial statements and
    tax returns for their business and personal returns.

    t.      Persons engaged in illegal activities and/or money laundering frequently
    retain records of their transactions within their residence, place of business, rented
    storage units, vehicles, or other places under their control. These records may be
    in the form of written notes and correspondence, receipts, negotiated instruments,
    contracts, bank statements, and other records. Records of this kind are also often
    stored on computer media.

    u.      There are many reasons why criminal offenders maintain evidence for
    long periods of time. The evidence may be innocuous at first glance (e.g.,
    financial, credit card and banking documents, travel documents (such as maps,
    GPS coordinates, navigation coordinates, travel itineraries, plane tickets, boarding
    passes, motel and hotel receipts, passports and visas, credit card receipts, and
    telephone bills and related communications), receipts, documents reflecting
    purchases of assets, personal calendars, telephone and address directories,
    checkbooks, video recordings and photographs, utility records, ownership records,
    letters and notes, tax returns and financial records, escrow files, telephone and
    pager bills, keys to safe deposit boxes, packaging materials, computer hardware
    and software), but have significance and relevance when considered in light of
    other evidence. The criminal offender may no longer realize he/she still possesses
    the evidence.



                                     12
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 13 of 76




    v.      Individuals who amass proceeds from illegal activities routinely attempt to
    further that conduct and/or conceal the existence and source of their funds by
    engaging in financial transactions with domestic and foreign institutions, and
    others, through all manner of financial instruments, including cash, cashier’s
    checks, money orders, green dot cards, prepaid credit cards, traveler’s checks,
    wire transfers, etc. Records of such instruments are routinely maintained at the
    individual’s residence or place of business.

    w.      Additionally, the cellular telephone, in addition to weapons, is a primary
    tool of the drug trade. Drug traffickers must maintain telephone listings of the
    numbers for customers and suppliers to efficiently conduct their drug trafficking
    business. Often sent or received text messages and call logs reflecting sent or
    received calls to/from customers and/or suppliers are stored on cellular
    telephones. The data on current or past cellular telephones can be particularly
    strong evidence of drug trafficking and, at the very least, can link a particular drug
    trafficker to prior communications setting up and/or completing prior drug
    transactions. Moreover, drug traffickers commonly possess and use multiple
    cellular telephones simultaneously to conduct their drug trafficking activities and
    must keep these telephones in their actual (on their persons) or constructive (in
    their vehicles, residences, and businesses) possession to have ready access to
    them. It is common for these cellular telephones to be retained, although not
    necessarily used, for months or longer by drug traffickers in their vehicles,
    residences, and businesses. Drug traffickers often do not discard their cellular
    telephones immediately after they stop actively using them. Therefore, while it is
    common for drug traffickers to stop using cellular telephones frequently, it is far
    less common for drug traffickers to discard their cellular telephones after they
    switch to new cellular telephones. As a result, your Affiant is aware that
    collections of cellular telephones have been found during drug trafficking search
    warrants that have included cellular telephones that were no longer being used by
    a particular drug trafficker but had nevertheless been retained. Finally, it has
    become common for drug traffickers to utilize computers, cellular telephones,
    and/or other electronic media for communication and data-acquisition and data-
    retention purposes. It is now not uncommon for drug traffickers to have email
    accounts or various apps for cellular telephones that facilitate communications as
    well as the acquisition and expenditure of drug trafficking proceeds.

    x.     Evidence of drug crimes can be found in the cellular
    telephones/computers/electronic media referenced in the preceding paragraphs.
    Such evidence can include internet searches for drug-related paraphernalia,
    addresses, or telephone numbers, as well as incriminating communications via


                                     13
Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 14 of 76




    emails or instant messages. It should be noted that, with the advance of
    technology, the distinction between computers and cellular telephones is quickly
    becoming less clear. Actions such as internet searching or emailing, in addition to
    calling and text messaging, can now be performed from many cellular telephones.
    In addition, those involved in drug trafficking crimes commonly communicate
    using multiple cellular telephones. Simultaneous possession of multiple cellular
    telephones is, therefore, evidence of drug trafficking. Moreover, the particular
    numbers of, and the particular numbers dialed by, particular cellular telephones
    can be evidence of drug trafficking, particularly in a case involving the
    interception of communications between drug traffickers. Such numbers can
    confirm identities of particular speakers and the occurrence of certain events.

    y.      As with most electronic/digital technology items, communications made
    from an electronic device, such as a computer or a cellular telephone, are often
    saved or stored on the device. Storing this information can be intentional, for
    example, by saving an e-mail as a file on a computer or saving the location of
    one’s favorite websites in “bookmarked” files. Digital information can also be
    retained unintentionally.

    z.      Traces of the path of an electronic communication or of an internet search
    may be automatically stored in many places on a computer or a cellular telephone.
    In addition to electronic communications, a user’s internet activities generally
    leave traces in the web cache and internet history files. A forensic examiner often
    can recover evidence that shows when and in what manner a user of an electronic
    device, such as a computer or a cellular telephone, used such a device.

    aa.      Electronic files or remnants of such files can be recovered months or even
    years after they have been downloaded, deleted, or viewed via the internet.
    Electronic files downloaded to a hard drive can be stored for years at little or no
    cost. Even when such files have been deleted, they often can be recovered months
    or years later using readily available forensic tools. When a person “deletes” a
    file on an electronic storage device such as a computer, the data contained in the
    file often does not actually disappear; rather, that data often remains on the device
    until it is overwritten by new data. Therefore, deleted files, or remnants of
    deleted files, may reside in free space or slack space – that is, in space on a device
    that is not allocated to an active file or that is unused after a file has been
    allocated to a set block of storage space – for long periods of time before they are
    overwritten. In addition, a computer’s operating system may also keep a record
    of deleted data in a “swap” or “recovery” file. Similarly, files that have been
    viewed via the internet are automatically downloaded into a temporary Internet


                                     14
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 15 of 76




               directory or “cache.” The browser typically maintains a fixed amount of hard
               drive space devoted to these files, and the files are only overwritten as they are
               replaced with more recently viewed internet pages. Thus, the ability to retrieve
               residue of an electronic file from an electronic storage device depends less on
               when the file was sent, downloaded, or viewed than on a particular user’s
               operating system, storage capacity, and habits.

               bb.    The terms “evidence” and “documents” as used above include all of the
               items of evidence more fully described in Attachment B in whatever form and by
               whatever means such evidence or documents, their drafts or their modifications
               may have been crated or stored.

       12.     My awareness of these drug trafficking practices, as well as my knowledge of

drug use/distribution and money laundering techniques as set forth in this Affidavit, arise from,

among other things, the following: a) my own involvement in this and prior drug investigations

and searches during my career, as previously described; b) my involvement on a number of

occasions in debriefing confidential informants and cooperating individuals in prior drug

investigations, as well as what other agents and police officers have advised me of when relating

the substance of their similar debriefings and the results of their own drug investigations; c)

discussions with other federal, state, and local law enforcement officers, both about the facts of

this case in particular and about trafficking in general; and d) review of thousands of intercepted

telephone communications between drug traffickers during which the traffickers have discussed

the topics referenced herein.

       13.     The statements in this Affidavit are based, in part, on information provided by

witnesses and your Affiant’s investigation of this matter. Since this Affidavit is being submitted

for the limited purpose of securing a search warrant, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I believe are




                                                15
          Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 16 of 76




necessary to establish probable cause to believe that evidence, fruits, and instrumentalities of the

violations of the TARGET OFFENSES are presently located at the SEARCH LOCATIONS.

IV.     FACTS ESTABLISHING PROBABLE CAUSE

        A.       Background of the Investigation

        14.      Beginning in January of 2020, the FBI Greater Pittsburgh Safe Streets Task Force

(the “Task Force”) began a long-term, federal Organized Crime Drug Enforcement Task Force

(OCDETF) investigation into the criminal activity, including drug and firearms trafficking, of

individuals who are members and/or associates of a violent, outlaw motorcycle gang known as
                                                                                  1
the Pagan’s Motorcycle Club (hereinafter, the “Pagans” or the “PMC” ).

        15.      The Task Force is comprised of federal, state, and local agencies, including

agents, officers and/or detectives of the FBI, United States Postal Inspection Service (USPIS),

Drug Enforcement Administration (DEA), Pennsylvania State Police (PSP), Pennsylvania Office

of Attorney General (POAG), Pittsburgh Bureau of Police (PBP), and Allegheny County

Sheriff’s Office (ACSO).

        16.      This investigation, however, has also led to identifying a much larger illegal drug

trafficking network operating in and around the Greater Pittsburgh Area and the Western District

of Pennsylvania, among other places.

        17.      Initially, members of the Task Force received information from independent

sources, including law enforcement and confidential sources (collectively, the “Sources”), about

the PMC Pittsburgh Chapter’s leaders, members, and/or associates as well as their involvement

in, among other criminal activity, illegal drug and firearms trafficking.


         1.       Unless otherwise noted, throughout this Affidavit, the term “Pagans” or “PMC” will be utilized to
collectively describe the members, facilitators, and/or sources(s) of supply involved or believed to be involved in
this ongoing drug trafficking conspiracy in regard to the PMC Pittsburgh Chapter.


                                                        16
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 17 of 76




       18.     More specifically, and relevant to this Affidavit, investigators received

information pertaining to the suspected illegal activity of Bill RANA (aka “Pittsburgh Billy”),

Eric ARMES (aka “Knuckles”), Jason EVANS (aka “Shahid”), and Patrick RIZZO, who have

been identified as suspected members of the PMC Pittsburgh Chapter, as well as Phillip

BONANNO, who has been identified as a suspected member of an Ohio Chapter of the PMC.

       19.     Further, investigators also obtained information about associates of RANA’s, who

are not PMC members, including Anthony PELUSO, who was identified as a suspected cocaine

and heroin drug trafficker. Investigators also identified PELUSO’s suspected drug customers,

associates and sources of supply, including one of PELUSO’s suspected heroin sources of

supply, Jeffrey KUSHIK. As will be detailed more fully below, investigators also intercepted

KUSHIK’s telephones, which led to identifying KUSHIK’s suspected drug customers, associates

and sources of supply, including Gary HAIRSTON and Darian WOFFORD.

       20.     Law enforcement developed various confidential sources, directed a series of

controlled buys, conducted physical and electronic surveillance of the targets of this

investigation, seized quantities of controlled substances, obtained social media information; and,

obtained authorization to intercept wire and electronic communications.

       B.      The Title III Wiretap Investigation

       21.     Beginning in and around August 2020, and continuing in and around November

2020, investigators obtained authorization to intercept ten (10) cellular telephones, utilized by six

(6) individuals, as explained more fully herein: Eric ARMES, Bill RANA, Anthony PELUSO,

Jeffrey KUSHIK, Gary HAIRSTON, and Darian WOFFORD. In addition to the interception of

wire and electronic communications, the Court also authorized investigators to obtain GPS/E911

location data for the cellular telephones intercepted.



                                                 17
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 18 of 76




       22.     On August 4, 2020, a United States District Judge for the Western District of

Pennsylvania authorized, at Misc. No. 20-1157, the initial interception of wire and electronic

communications over TARGET TELEPHONE #1 (or TT1) (412-499-5531, used by Eric

ARMES), TARGET TELEPHONE #2 (or TT2) (412-467-9304, used by Anthony PELUSO),

and TARGET TELEPHONE #3 (or TT3) (412-712-3112) used by Bill RANA).                           The

authorization period for TT1, TT2, and TT3 expired on Thursday, September 3, 2020.

       23.     On September 4, 2020, the same United States District Judge for the Western

District of Pennsylvania authorized, at Misc. No. 20-1157(a), the interception of wire and

electronic communications over TARGET TELEPHONE #1 (or TT1) (412-499-5531, used by

Eric ARMES) and TARGET TELEPHONE #3 (or TT3) (412-712-3112), used by Bill RANA),

as well as the initial interception of wire and electronic communications over TARGET

TELEPHONE #4 (or TT4) (412-377-5614, used by Jeffrey KUSHIK), TARGET TELEPHONE

#5 (or TT5) (412-509-7364, used by Anthony PELUSO), and TARGET TELEPHONE #6 (or

TT6) (412-645-1281, used by Anthony PELUSO). The authorization period for TT1, TT3, TT4,

TT5, and TT6 expired on Saturday, October 3, 2020.

       24.     On September 18, 2020, the same United States District Judge for the Western

District of Pennsylvania authorized, at Misc. No. 20-1157(b), the initial interception of wire and

electronic communications over TARGET TELEPHONE #7 (or TT7) (412-316-7963, used by

Jeffrey KUSHIK). The authorization period for TT7 expired on Saturday, October 17, 2020.

       25.     On October 7, 2020, the same United States District Judge for the Western

District of Pennsylvania authorized, at Misc. No. 20-1157(c), the continued interception of wire

and electronic communications over TARGET TELEPHONE #3 (or TT3) (412-712-3112), used

by Bill RANA), as well as the initial interception of wire and electronic communications over



                                               18
           Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 19 of 76




TARGET TELEPHONE #8 (or TT8) (412-872-1395, used by Patrick RIZZO).                                             The

authorization period for TT3 and TT8 expired on Thursday, November 5, 2020. However,

investigators ceased intercepting communications on TT8 prior to the expiration of the

authorization period.

         26.      On October 26, 2020, the same United States District Judge for the Western

District of Pennsylvania authorized, at Misc. No. 20-1157(d), the initial interception of wire and

electronic communications over TARGET TELEPHONE #7 (or TT7) (412-316-7963, used by

Jeffrey KUSHIK), the initial interception of wire and electronic communications over TARGET

TELEPHONE #9 (or TT9) (412-808-4774, used by Gary HAIRSTON), as well as the initial

interception of wire and electronic communications over TARGET TELEPHONE #10 (or TT10)

(412-944-3371, used by Darian WOFFORD). The authorization period for TT7, TT9 and TT10

expired on Tuesday, November 24, 2020.                       However, investigators ceased intercepting

communications on TT9 and TT10 prior to the expiration of the authorization period.

         27.      From August 4, 2020, the date of the first interception, to on or about November

24, 2020, law enforcement intercepted thousands of communications relating to drug trafficking.

Throughout this Affidavit, whenever your Affiant refers to intercepted communications, those

references relate to those authorized by one of the aforementioned Court Orders. 2 Additionally,

the examples identified herein are only a few of the intercepted communications, and the

descriptions of the communications reflect your Affiant’s interpretation and explanation of the


         2.       Throughout this Affidavit, your Affiant references intercepted telephone calls and text messages.
The explanations of the meaning of those intercepted communications are based upon my training and experience
and my involvement in this investigation, as well as upon other agents’ training, experience, and involvement in this
and other investigations. The identification of the speakers in the communications referenced below is based in
large part upon investigators’ familiarity with the voices of each individual as developed and corroborated by
contemporaneous surveillance observations, telephone number subscriber information, self-identification and other
statements wherein the user of a telephone number reveals information identifying themselves as the user of the
particular telephone numbers.


                                                        19
           Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 20 of 76




contents of the communications. Your Affiant believes that these descriptions are accurate,

although they may not be verbatim transcripts.

         28.      The evidence obtained during the course of this investigation has revealed that the

individuals identified herein and their conspirators are involved in distributing and/or conspiring

to distribute or possess with intent to distribute large quantities of controlled substances in the

Western District of Pennsylvania and elsewhere.

         C.       The Indictments

         29.      On December 1, 2020, a federal grand jury sitting in Pittsburgh, Pennsylvania,

returned three (3) related Indictments 3, at Criminal Nos. 20-377 (Bill Rana, et al.) (hereinafter


          3.       The Indictment at Criminal No. 20-377 charges, at Count 1: From in and around January 2020,
and continuing thereafter to in and around November 2020, in the Western District of Pennsylvania and elsewhere,
the defendants, BILL RANA, ERIC ARMES, CODY BONANNO, PHILLIP BONANNO and DOMINIC
QUARTURE, did knowingly, intentionally, and unlawfully conspire with one another and with persons both known
and unknown to the grand jury, to distribute and possess with intent to distribute 500 grams or more of a mixture
and substance containing a detectable amount of methamphetamine, a Schedule II controlled substance, contrary to
the provisions of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii). All in violation of Title
21, United States Code, Section 846; at Count 2: From in and around January 2020, and continuing thereafter to in
and around November 2020, in the Western District of Pennsylvania and elsewhere, the defendants, BILL RANA,
JASON EVANS, HASANI JAMES, PHILLIP BONANNO and MARK STOCKHAUSEN, did knowingly,
intentionally, and unlawfully conspire with one another and with persons both known and unknown to the grand
jury, to distribute and possess with intent to distribute 500 grams or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance, contrary to the provisions of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(B)(ii). All in violation of Title 21, United States Code, Section 846;
at Count 3: On or about October 21, 2020, in the Western District of Pennsylvania, the defendant, PATRICK
RIZZO, knowing he had previously been convicted of a crime punishable by imprisonment for a term exceeding one
(1) year, namely, Manufacturing, Delivering, Possession with Intent to Manufacture or Deliver a Controlled
Substance, on or about August 5, 1994, at Docket Number CP-02-CR-2473-1994, in the Court of Common Pleas,
County of Allegheny, Criminal Division, Commonwealth of Pennsylvania, knowingly possessed, in and affecting
interstate commerce, a firearm, to wit: one (1) Black Taurus Judge .45 LC/410, bearing serial number LY499582. In
violation of Title 18, United States Code, Section 922(g)(1).

         The Indictment at Criminal No. 20-375 charges, at Count 1: From in and around January 2020, and
continuing thereafter to in and around November 2020, in the Western District of Pennsylvania and elsewhere, the
defendants, ANTHONY PELUSO, MARISSA BOTTA, DAVID PIETROPAOLO, THOMAS SNELSIRE,
WAYNE WEBBER, RONALD SIMAK, ANTHONY SCATENA, JAMES STEWART, and DORIN DUNCAN,
did knowingly, intentionally, and unlawfully conspire with one another and with persons both known and unknown
to the grand jury, to distribute and possess with intent to distribute 500 grams or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance, contrary to the provisions of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(B)(ii). All in violation of Title 21, United States Code,
Section 846; at Count 2 From in and around January 2020, and continuing thereafter to in and around November
2020, in the Western District of Pennsylvania and elsewhere, the defendants, ANTHONY PELUSO, MARISSA
BOTTA, and THOMAS SNELSIRE, did knowingly, intentionally, and unlawfully conspire with one another and

                                                         20
           Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 21 of 76




referred to as “Indictment No. 1”), 20-375 (Anthony Peluso, et al.) (hereinafter referred to as

“Indictment No. 2”), and 20-374 (Jeffrey Kushik, et al.) (hereinafter referred to as “Indictment

No. 3”), all of which remain under seal, charging thirty (30) individuals with committing drug

trafficking and firearm offenses from in and around January 2020, through in and around

November 2020.

         30.      Among the thirty (30) individuals charged in the three (3) related Indictments are:

Bill RANA, Jason EVANS, Patrick RIZZO, Anthony PELUSO, Jeffrey KUSHIK, Misty

WALKER, Darian WOFFORD, Gary HAIRSTON, and Randy CAMACHO (collectively

referred to as the “TARGET SUBJECTS”).

         31.      Federal arrest warrants were issued by this Court, for among others, the TARGET

SUBJECTS, in conjunction with the return of the grand jury Indictments to this Court. Arrests,

however, have not yet been made, and all documents pertaining to these Indictments remain

under seal.

with persons both known and unknown to the grand jury, to distribute and possess with intent to distribute 100
grams or more of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance, contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(i). All in
violation of Title 21, United States Code, Section 846.

         The Indictment at Criminal No. 20-374 charges, at Count 1: From in and around August 2020, and
continuing thereafter to in and around November 2020, in the Western District of Pennsylvania and elsewhere, the
defendants, JEFFREY KUSHIK, GARY HAIRSTON, DARIAN WOFFORD, STEPHANIE ZILKA, MISTY
WALKER, RANDY CAMACHO, SEAIRA COLLINS, and JESSICA TARANTO, did knowingly, intentionally,
and unlawfully conspire with one another and with persons both known and unknown to the grand jury, to distribute
and possess with intent to distribute 500 grams or more of a mixture and substance containing a detectable amount
of cocaine, a Schedule II controlled substance, contrary to the provisions of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(B)(ii). All in violation of Title 21, United States Code, Section 846; at Count 2: From in
and around August 2020, and continuing thereafter to in and around November 2020, in the Western District of
Pennsylvania and elsewhere, the defendants, JEFFREY KUSHIK, GARY HAIRSTON, DARIAN WOFFORD,
STEPHANIE ZILKA, MISTY WALKER, RICHARD WHITE, DAMIAN CHEREPKO, BRANDON HULBOY
and JAMES CRIVELLA, did knowingly, intentionally, and unlawfully conspire with one another and with persons
both known and unknown to the grand jury, to distribute and possess with intent to distribute one kilogram or more
of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled substance, contrary to
the provisions of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(i). All in violation of Title 21,
United States Code, Section 846.




                                                         21
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 22 of 76




       32.     As such, and as detailed further in this Affidavit, your Affiant believes that the

SEARCH LOCATIONS identified herein continue to be utilized by the TARGET SUBJECTS in

furtherance of the drug trafficking conspiracies in which the TARGET SUBJECTS are charged.

       33.     It is, therefore, your Affiant’s belief that evidence of the TARGET OFFENSES

will be obtained at each SEARCH LOCATION as explained more fully herein.

       D.      The Search Locations

               1)     SEARCH LOCATION 1: The PMC Pittsburgh Chapter Clubhouse

       34.     Based upon this investigation, including intercepted communications, as well as

physical and electronic surveillance, your Affiant is aware that Bill RANA, Eric ARMES,

Patrick RIZZO, and other PMC members and/or associates often meet at SEARCH LOCATION

1 – that is, the PMC Pittsburgh Chapter Clubhouse, which is located at 156 Nichol Avenue,

McKees Rocks, PA 15136 (also listed as 156 Ohio Street, McKees Rocks, PA 15136 and 154

Ohio Street, McKees Rocks, PA 15136).

       35.     In addition to intercepted communications, investigators also obtained a federal

search warrant for RANA’s Facebook. A review of the contents of RANA’s Facebook confirms

RANA’s role within the PMC – that is, RANA self-identifies as the “pa Sargent”, the “Sargent

Arms for pagans” and:




Your Affiant is aware that the term “one percenters” was coined in approximately 1947 when the

American Motorcycle Association made a statement after a motorcycle rally in Hollister,

California, that claimed that 99% of the rally attendees (motorcyclists) were law abiding citizens;

but, that the other one (1) percent of attendees, who caused an array of issues at the rally, were



                                                22
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 23 of 76




outlaws. Since then, “1%” stitched in a diamond shaped patch has become a common patch

found on the “cuts” (i.e. a denim jacket with the sleeves cut off) worn by a member of an outlaw

motorcycle gang, including some members of the PMC.

       36.     Your Affiant is aware that RANA not only wears the 1% diamond shaped patch

on his “cuts” but also has a tattoo of the 1% diamond shaped patch on his face.




       37.     Further, your Affiant is aware, based upon this investigation, including

intercepted communications and Facebook communications, that PMC parties, which are often

held at SEARCH LOCATION 1, involve, among other things, “party favors,” which your

Affiant is aware is a term used to describe various hard drugs, such as methamphetamine, ecstasy

and other “club drugs,” and that these parties also involve prostitution.




                                                 23
          Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 24 of 76




        38.         Investigators also obtained search warrants for GPS/E911 location data for cell

phones operated by ARMES, RANA and RIZZO, which revealed that the cellular telephones for

each individual were often located within the vicinity of SEARCH LOCATION 1.

        39.         Investigators placed a pole camera within the vicinity of SEARCH LOCATION 1

and a review of the pole camera footage, from in or around February 2020 through November

2020, confirmed that the PMC Pittsburgh Chapter members routinely hold “church”, a term used

to describe the PMC’s weekly meetings, on Thursdays, and also appeared to hold frequent, large

gatherings or parties between PMC members/associates, non-PMC members, and other outlaw

motorcycle gangs, at SEARCH LOCATION 1.

        40.      Further, intercepted communications over TT1, TT3 and TT8 revealed that these

meetings were often used to facilitate their illegal drug and firearms trafficking, among other

illegal activity.

        41.      Several suspected members of the PMC, including RANA, ARMES, EVANS,

RIZZO and P. BONANNO have been charged with violations of Title 21, U.S.C. § 846,

conspiring to possess with intent to distribute controlled substances, as detailed more fully herein

and incorporated by reference.

                2)         SEARCH LOCATION 2: 25 Deerton Road, Cheswick, PA 15024 (Bill
                           RANA)

        42.     As set forth more fully above, RANA has been charged in Indictment No. 1, with

conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance (Count One) and 500 grams or more of a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance (Count Two), both in violation

of 21 U.S.C. § 846.

                                                   24
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 25 of 76




       43.    As detailed herein, through this investigation RANA has been identified as

holding a leadership position within the PMC Pittsburgh Chapter and is a suspected cocaine,

methamphetamine, and marijuana trafficker.

       44.    Investigators obtained authorization to intercept, among others, a telephone

operated by RANA, TT3, as detailed more fully above and herein.

       45.    During numerous wire and electronic intercepted communications, over TT3,

RANA identifies his residence as 25 Deerton Road, Cheswick, PA 15024 (SEARCH

LOCATION 2).

       46.    Further, intercepted communications, confirm that several members of the

conspiracy, including EVANS, ARMES, C. BONANNO, and P. BONANNO, meet at SEARCH

LOCATION 2 (RANA’s residence) to facilitate their illegal activity.

       47.    For example, in August of 2020, based upon intercepted communications,

ARMES arranged to conduct a drug transaction, on behalf of RANA, at RANA’s residence with

C. BONANNO and P. BONANNO. ARMES, over TT1, spoke to both BONANNOS as well as

RANA. In conjunction with intercepted communications, investigators conducting surveillance

in the vicinity of SEARCH LOCATION 2 observed C. BONANNO driving a vehicle registered

to him and P. BONANNO driving a motorcycle, while wearing his Pagans “cuts”, arrive at

SEARCH LOCATION 2. Your Affiant believes that during this visit, RANA and ARMES

obtained methamphetamine from the BONANNOS.

       48.    Additionally, your Affiant believes, based upon this investigation, including

intercepted communications, that RANA, who has a prior felony drug conviction in the United

States District Court for Western District of Pennsylvania at Crim. No. 08-CR-69, illegally

possesses firearms and ammunition, which he stores at SEARCH LOCATION 2.



                                              25
            Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 26 of 76




       49.      For example, on September 5, 2020, at approximately 8:31 PM, RANA (BR)

places an outgoing call, over TT3, to his suspected girlfriend (GF), who your Affiant is aware

also resides at SEARCH LOCATION 2, and asks her, “[w]here, where the f***4 did you hide all

the g******n things for the gun” and then clarifies, “where the bullets at?” In response, GF

informs RANA that she placed the bullets behind the TV. RANA clarifies whether she means

the monitors and not the TV, to which GF confirms.

       50.      Further, investigators obtained information, via law enforcement databases that

RANA currently resides at SEARCH LOCATION 2. For instance, SEARCH LOCATION 2’s

address is the address of the residence listed on RANA’s current Pennsylvania driver’s license,

which was issued on April 28, 2020, and is set to expire on July 24, 2023.

       51.      Additionally, from August 2020 through November 2020, analysis of court

authorized GPS/E911 location data obtained, in conjunction with electronic and wire intercepts

over TT3, revealed that TT3 was frequently located overnight in the area of SEARCH

LOCATION 2. On November 23, 2020, the Honorable Lisa Pupo Lenihan, United States

Magistrate Judge for the Western District of Pennsylvania, at Mag. No. 20-2373, authorized a

search warrant for the disclosure of GPS/E911 location data for TT3, from Sprint/T-Mobile. The

GPS/E911 location data relating to this telephone number, utilized by RANA, revealed TT3

continues to be located in the vicinity of SEARCH LOCATION 2.

                3.       SEARCH LOCATION 3: 124 Earl Street, Pittsburgh, PA 15204
                         (Jason EVANS)

       52.      As set forth more fully above, EVANS has been charged in Indictment No. 1 with

conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture and




       4.       Asterisks (*) do not appear in the original communications/text.

                                                       26
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 27 of 76




substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of 21 U.S.C. § 846 (Count Two).

       53.    Based upon this investigation, including intercepted communications over TT1

(ARMES) and TT3 (RANA), wherein EVANS was intercepted, EVANS has been identified as a

close associate of, among others, Bill RANA, Eric ARMES, and Phillip BONNANO.

       54.    Additionally, EVANS has been identified as a suspected member of the PMC

Pittsburgh Chapter and actively engaged in distributing cocaine with RANA.

       55.    For example, on September 22, 2020, RANA, over TT3, communicated with

Phillip BONNANO (P. BONANNO), who requested to obtain cocaine from RANA, and

inquired where he (P. BONNANO) could meet RANA. After communicating with EVANS,

who provided RANA, over TT3, with his (EVANS) address as “l24 Earl St.”, RANA advises P.

BONNANO that he should go to 124 Earl Street to obtain the cocaine. P. BONNANO then

informs RANA that he (P. BONNANO) is halfway to his residence in Ohio and is going to

switch vehicles - that is, from his bike to his Cadillac – and will then go to 124 Earl Street.

RANA tells P. BONNANO that he (RANA) will send P. BONNANO a telephone number to call

when he (P. BONNANO) is traveling to 124 Earl Street. RANA, over TT3, subsequently sends

an outgoing text message, as follows: “(472) 860-9478 Shahid”. Your Affiant is aware, based

upon this investigation, that this telephone number is associated with EVANS and that EVANS’

street name is “Shahid”.

       56.    On September 17, 2020, law enforcement conducted surveillance in the vicinity

of SEARCH LOCATION 3.           Law enforcement observed EVANS exit the front door of

SEARCH LOCATION 3, carrying a black backpack. EVANS proceeded to enter a blue Ford

Mustang, bearing PA registration LGC4960, and departed the area. Searches of law enforcement



                                              27
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 28 of 76




data bases revealed that the blue Ford Mustang, bearing PA registration LGC4960, is registered

to Jason EVANS, 25 Deerton Street, Cheswick, PA 15024. This investigation has revealed that

25 Deerton Road, Cheswick, PA 15024, is Bill RANA’s residence (SEARCH LOCATION 2)

and that EVANS previously resided, with RANA, at SEARCH LOCATION 2.

        57.    Searches of the law enforcement database, CLEAR, revealed that SEARCH

LOCATION 3’s address, 124 Earl Street, Pittsburgh, PA 15204, was associated with a credit

check under EVANS’ name as of September 23, 2020.

        58.    On October 22, 2020, the Honorable Patricia L. Dodge, United States Magistrate

Judge for the Western District of Pennsylvania, at Mag. No. 20-1842(a), authorized a search

warrant for the disclosure of GPS/E911 location data relating to a telephone utilized by EVANS,

(412) 860-9478, from Verizon. As of November 2020, the GPS/E911 location data relating to

this telephone number, utilized by EVANS, revealed locations frequented by EVANS, including:

the vicinity of SEARCH LOCATION 3.

               4.     SEARCH LOCATION 4: 308 Campbell Street, Apartment B, McKees
                      Rocks, PA 15136 (Patrick RIZZO)

        59.    As set forth more fully above, RIZZO has been charged in Indictment No. 1 with

possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) (Count Three).

        60.    Investigators obtained authorization to intercept, among others, a telephone

operated by RIZZO, TT8, as detailed more fully above and herein.

        61.    Based upon this investigation, including intercepted communications, your

Affiant believes that RIZZO is a senior member of the PMC Pittsburgh Chapter and involved in

firearms trafficking as well as cocaine, methamphetamine, ecstasy, heroin, and marijuana

trafficking.




                                               28
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 29 of 76




       62.     For example, on November 3, 2020, between 2:15 PM and 2:19 PM, RIZZO

(PR), utilizing (412) 540-0083, received an incoming call from RANA (BR), over TT3. The

below is a transcription of the pertinent portion of the call:

       PR:     When you get a second can you text me his number?
       BR:     Shahid’s?
       PR:     Yeah, cause I don’t know why it ain’t in my phone, like, I had his number and
               then it’s not, I don’t know why. It must be the phone that broke or the one I lost or
               the one I broke that must be the last phone it was in and it didn’t transfer over
       BR:     He was in Miami
       PR:     What’s that?
       BR:     He just got back from Miami
       PR:     Well good cause I need to talk to him while he’s in town. But uhh, you all good?
       BR:     So you want his number?
       PR:     Yeah yeah yeah, you just gonna tell it to me?
       BR:     Yeah
       PR:     Hold on let me get a umm, there should be a pen right here in the truck. Me and
               f***in Scrapes are out here workin on one of Darin’s steel buildings, them
               Mexicans butchered the f*** out of this building dude
       BR:     I just texted it to you bro
       PR:     What’s that?
       BR:     I just texted it to you
       PR:     Oh you just did?
       BR:     Mhmm
       PR:     Alright cool, the 860 number?
       BR:     What?
       PR:     The 412-860?
       BR:     Yep
       PR:     Alright cool, thanks

       63.     Based on your Affiant’s training and experience, and your Affiant’s knowledge

from this investigation, during the above-referenced conversation, RIZZO is asking RANA for

Jason EVANS’ telephone number. Your Affiant is aware that EVANS, described above, is a

cocaine trafficker. RIZZO indicates that he had EVANS’ telephone number saved in one of his

phones but that it must have been saved in a phone that RIZZO had previously lost or the one

that was previously broken. RANA informs RIZZO that EVANS has just returned to town from

Miami. RIZZO indicates to RANA that he needs EVANS’ telephone number in order to set up



                                                  29
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 30 of 76




an in person meeting to discuss a potential cocaine transaction with EVANS now that he is back

in town. RANA reiterates that RIZZO is asking for EVANS telephone number. RIZZO affirms

and asks if RANA is going to read it to him over the phone. RANA agrees. RIZZO advises

RANA to give him a minute to find something to write with and informs RANA of the building

that he is currently working on and the quality of work being done on the building by other

workers. RANA informs RIZZO that he just sent RIZZO a text message containing Jason

EVAN’s telephone number. RIZZO inquires as to which number RANA sent. RANA confirms

that he sent the correct number for EVANS. RIZZO thanks RANA and the call ends.

        64.   Additionally, your Affiant is also aware that RIZZO frequently discussed the type

and/or quality of “weed” or marijuana that he (RIZZO) had for sale and also discusses his drug

debt, explaining to several individuals that money is very tight and he needs to sell his current

supply of marijuana.

        65.   According to subpoena returns from T-Mobile, TT8 is a T-MOBILE telephone

with the telephone number (412) 872-1395, IMSI number 310260054464026, and is subscribed

to PATRICK JASON RIZZO, 308 Campbell ST APT B, McKees Rocks, PA 15136-2728 – that

is, SEARCH LOCATION 4. This IMSI was activated on August 13, 2020.

        66.   Searches of the law enforcement database, CLEAR, revealed that SEARCH

LOCATION 4 was also associated with a credit check under RIZZO’s name as of October 3,

2019.

        67.   Analysis of court authorized GPS/E911 location data in conjunction with

electronic and wire intercepts over TT8 revealed that in October 2020, TT8 was frequently

located overnight in the area of SEARCH LOCATION 4.




                                               30
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 31 of 76




       68.     Further, SEARCH LOCATION 4’s address is the address of the residence listed

on RIZZO’s current Pennsylvania driver’s license, which was issued on January 5, 2018, and is

set to expire on January 31, 2021.

               5.     SEARCH LOCATION 5: 2780 Hunters Circle, Apartment 421,
                      (Anthony PELUSO)

       69.     As set forth more fully above, PELUSO has been charged in Indictment No. 2

with conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance

(Count One), and 100 grams or more of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance (Count Two), all in violation of 21 U.S.C. § 846.

       70.     Investigators obtained authorization to intercept, among others, three (3)

telephones operated by PELUSO, TT2, TT5 and TT6, as detailed more fully above and herein.

       71.     Based upon this investigation, including intercepted communications over among

others, TT2, TT5, and TT6, Anthony PELUSO has been identified as a close associate of Bill

RANA and Jeffrey KUSHIK and a cocaine and heroin trafficker.

       72.     The investigation has revealed that, among other individuals, PELUSO obtains

cocaine from RANA and obtains heroin from KUSHIK.

       73.     During the pendency of this investigation, from January of 2020 through

November 2020, PELUSO was observed on numerous occasions by law enforcement,

conducting surveillance, engaging in what appeared to be drug transactions in the parking lot of

SEARCH LOCATION 5.




                                               31
           Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 32 of 76




         74.      For example, law enforcement conducted a total of eight (8) controlled purchases

of cocaine from PELUSO with each drug transaction occurring in the parking lot of SEARCH

LOCATION 5. 5

         75.      During the course of the Title III investigation, PELUSO, via intercepted

communications, often directed drug customers to meet him or his girlfriend, Marissa BOTTA,

who is also charged in Counts One and Two of the Indictment No. 2, at SEARCH LOCATION 5

to conduct the drug transaction.

         76.      Additionally, your Affiant is aware that in September 2020, PELUSO broke his

ankle, which required him to stay in the hospital for a period of time. While he was in the

hospital, PELUSO directed his drug customers to meet BOTTA at, among other places,

SEARCH LOCATION 5.

         77.      For instance, on September 17, 2020, PELUSO via, TT5, and Anthony

SCATENA, also charged in Indictment No. 2, exchanged a series of text messages and telephone

calls to facilitate SCATENA obtaining “10.5” grams of cocaine for $750 from BOTTA at

SEARCH LOCATION 5. During these communications, PELUSO tells SCATENA to “ring the

doorbell” to which SCATENA asks, “Bro how do I like? Which one is it bro I dont know.”

PELUSO responds, “421 cuz. How you don’t know which one it is you been comin there for two


          5.       A “controlled drug purchase” or “controlled purchase” is a purchase of a controlled substance by a
CS or undercover officer (UC) under the direct control and supervision of an investigating officer(s). If a CS is
utilized, the CS is searched for drugs and currency prior to the purchase. His/her vehicle (if it is to be utilized) is
also searched for drugs and currency prior to the purchase. The CS/UC is followed to and from the point of
purchase and visual contact is attempted to be maintained at all times, except when he/she has actually entered any
structure where the purchase is to take place. After the purchase, the CS/UC is followed back to a predetermined
location where the drugs are relinquished to the investigating officer(s) and the CS, and any vehicle utilized by the
CS, is again searched. Any controlled substances are then collected and stored as evidence, pursuant to proper
procedures. To help protect the identity of the CS and others due to the violent nature of the defendants, and their
associates, the precise dates, times, amounts, and discussions have not been included. Nevertheless, based upon
information provided to me from other agents/officers, who had prior conversations with the CS, and based upon the
fact that information provided by the CS was corroborated through other law enforcement means, I believe that the
information provided by the CS, used in conjunction with the controlled buys, as described herein, relative to the
instant investigation, is reliable.

                                                         32
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 33 of 76




years. 421 cuz.” Your Affiant is aware that PELUSO and BOTTA live in apartment “421”.

Subsequent communications reveal that BOTTA was inside of the apartment obtaining the

requested cocaine – that is BOTTA was “puttin it on the scale whenever I was talkin to you.”

SCATENA then informs PELUSO that he is waiting in PELUSO’s living room for BOTTA.

PELUSO instructs SCATENA on where BOTTA is within the apartment and during this

intercepted call PELUSO requests to speak to BOTTA and does.

        78.   Further, investigators obtained information, via law enforcement databases that

PELUSO currently resides at SEARCH LOCATION 5. For example, SEARCH LOCATION 5’s

address is the address of the residence listed on PELUSO’s current Pennsylvania state

identification card, which was issued on April 5, 2019, and is set to expire on November 30,

2021.

        79.   Analysis of court authorized GPS/E911 location data in conjunction with

electronic and wire intercepts over TT2, TT5 and TT6 revealed that from approximately August

2020 through October 2020, TT2, TT5, and TT6 were frequently located overnight in the area of

SEARCH LOCATION 5.

        80.   On November 13, 2020, the Honorable Lisa Pupo Lenihan, United States

Magistrate Judge for the Western District of Pennsylvania, at Mag. No. 20-2281, authorized a

search warrant for the disclosure of GPS/E911 location data relating to a telephone utilized by

PELUSO, (412) 645-1281, from Verizon. As of December 2020, the GPS/E911 location data

relating to this telephone number, utilized by PELUSO, revealed locations frequented by

PELUSO, including: the vicinity of SEARCH LOCATION 5.




                                              33
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 34 of 76




               6.     SEARCH LOCATION 6: 150 Southern Avenue, Pittsburgh, PA,
                      (Jeffrey KUSHIK)

       81.     As set forth more fully above, KUSHIK has been charged in Indictment No. 3

with conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance

(Count One) and conspiring to distribute and possess with intent to distribute 1 kilogram or more

of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance (Count Two), all in violation of 21 U.S.C. § 846.

       82.     Investigators obtained authorization to intercept, among others, two (2)

telephones operated by KUSHIK, TT4 and TT7, as detailed more fully above and herein.

       83.     Based upon this investigation, including intercepted communications, Jeffrey

KUSHIK has been identified as a suspected large-scale cocaine and heroin trafficker in the

Greater Pittsburgh Area.

       84.     Numerous intercepted communications revealed that KUSHIK often directed drug

customers to meet him in the vicinity of SEARCH LOCATION 6, including in the alleyway

behind his residence. Your Affiant is aware that the rear of SEARCH LOCATION 6 faces a

one-way street/alley that runs parallel to SEARCH LOCATION 6.

       85.     On September 21, 2020, through the use of the contemporaneous wiretap

interceptions, occurring over TT7, from approximately 2:30 to 3:00 PM investigators conducted

surveillance in the vicinity of SEARCH LOCATION 6.

       86.     Investigators intercepted an incoming call between KUSHIK and CAMACHO,

using 412-760-4520, wherein the two (2) discuss meeting at KUSHIK’s residence to conduct a

drug transaction.   KUSHICK informs CAMACHO that he (CAMACHO) can come to his

residence “but they have to chill on the back porch because his step son is doing virtual learning

                                               34
           Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 35 of 76




on the laptop in the house and they can’t be doing that in front of the camera.” Your Affiant is

aware that there were several intercepted communications earlier in the day wherein KUSHICK

and CAMACHO discuss conducting a drug transaction. CAMACHO also identifies himself,

during this call, as driving a “Benz”, which is a reference to a Mercedes Benz. Investigators

observed a burgundy Mercedes Benz sedan, bearing PA registration LJT 5706, parked in the

alley-way behind KUSHIK’s residence. A search of law enforcement databases revealed that the

burgundy Mercedes Benz, which had a temporary license plate, returned no registered owner or

address.     Investigators also observed KUSHIK and CAMACHO, based upon his NCIC

photograph, standing outside of KUSHIK’s residence talking. Shortly thereafter, investigators

observed the burgundy Mercedes Benz, with the temporary license plate, leave the area, and

CAMACHO was observed as the driver and sole occupant of the vehicle.

       87.     Shortly thereafter, investigators observed a white Range Rover SUV, bearing PA

registration KYL 1558, park in front of KUSHIK’s residence. KUSHIK was observed entering

the passenger side of the SUV and the driver of the vehicle was identified as BOTTA. Shortly

after KUSHIK enters the vehicle, the vehicle is observed leaving the area.      Your Affiant is

aware, from earlier intercepted communications, that BOTTA was meeting with KUSHIK to

obtain a resupply of heroin from KUSHIK for BOTTA and PELUSO to sell.

       88.     Additionally, searches of the law enforcement database, CLEAR, revealed that

the address associated with SEARCH LOCATION 6 was associated with a credit report under

KUSHIK’s name as of July 14, 2020. Further, in December 2020, Pennsylvania State Parole

Officers informed investigators, including your Affiant, that KUSHIK listed his current address

with the Parole Office as the address associated with SEARCH LOCATION 6.




                                              35
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 36 of 76




       89.     On November 23, 2020, the Honorable Lisa Pupo Lenihan, United States

Magistrate Judge for the Western District of Pennsylvania, at Mag. No. 20-2378, authorized a

search warrant for the disclosure of GPS/E911 location data relating to a telephone utilized by

KUSHIK, (412) 377-5614, from AT&T. As of December 2020, the GPS/E911 location data

relating to this telephone number, utilized by KUSHIK, revealed locations frequented by

KUSHIK, including: the vicinity of SEARCH LOCATION 6.

               7.     SEARCH LOCATION 7: 3006 Shadeland Avenue, Unit #2,
                      Pittsburgh, PA 15212 (Misty WALKER)

                      AND

               8.     SEARCH LOCATION 8: Unit Number 3112, Extra Space Storage,
                      880 Saw Mill Run Boulevard, Pittsburgh, PA 15226 (Misty
                      WALKER)

       90.     As set forth more fully above, WALKER has been charged in Indictment No. 3

with conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance

(Count One) and 1 kilogram or more of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance (Count Two), all in violation of 21 U.S.C. § 846.

       91.     Investigators obtained authorization to intercept, among others, two (2)

telephones operated by KUSHIK, TT4 and TT7, as detailed more fully above and herein.

       92.     WALKER was intercepted over KUSHIK’s telephones and, based upon this

investigation, including intercepted communications, WALKER has been identified as

KUSHIK’s sister and one of KUSHIK’s close associates in his drug trafficking operation.

Specifically, this investigation has revealed that WALKER maintains and safeguards KUSHIK’s

drug supply or “stash” at her residence, which is located at SEARCH LOCATION 7, and that




                                               36
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 37 of 76




she also has leased a storage unit, on behalf of KUHIK, which is located at SEARCH

LOCATION 8.

       93.     Based upon intercepted communications and physical surveillance, WALKER

routinely communicated with KUSHIK regarding KUSHIK’s drug trafficking activities

involving WALKER’s residence at SEARCH LOCATION 7. For example, on one occasion,

KUSHIK advised WALKER that he was on the way to her residence to pick up controlled

substances and requests that she obtain the specified amount for him – that is an “ounce”, which

your Affiant is aware is a reference to 28 grams of cocaine.

       94.     Investigators, conducting surveillance, observed KUSHIK, on several occasions,

entering and exiting SEARCH LOCATION 7 in conjunction with drug facilitation

communications intercepted over TT4 and TT7.           Based upon your Affiant’s training and

experience, your Affiant knows it is common for individuals involved in drug trafficking to meet

drug customers in close proximity to their drug stash locations, but not at stash locations. This is

done to prevent the identification of their residence by law enforcement and/or potential law

enforcement actions.

       95.     For example, on September 22, 2020, through the use of the contemporaneous

wiretap interceptions occurring over TT7, from approximately 4:45 PM to 6:00 PM,

investigators conducted surveillance in the vicinity of SEARCH LOCATION 5. Investigators

observed KUSHIK exit the residence and enter the passenger side of a white KIA SUV, bearing

PA registration JMD 8771, that had previously driven up to and pulled in front of the residence.

A search of law enforcement databases revealed that this vehicle is registered to Damian George

CHEREPKO, who is also charged in Indictment No. 3, and a female.                Shortly thereafter,




                                                37
          Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 38 of 76




investigators observed the white KIA, leave the residence, turn onto Casemont Street from

Shadeland Avenue, and proceed to exit the viewing area of investigators.

         96.   Additionally, on September 30, 2020, at approximately 4:12 PM, HAIRSTON

(GH), utilizing TT9, placed an outgoing call to KUSHIK (JK), over TT7, at approximately 4:55

PM JK places an outgoing call to GH and at approximately 5:11 PM GH places an outgoing call

to JK:

         JK:   Yo yo
         GH:   What up/
         JK:   What up wit it?
         GH:   You comin over to the north today?
         JK:   I’m actually about to be over there. This is good timing
         GH:   Alright. Hit me when you get over there. I need like 10 minutes and I’ma come
               meet you I need to see you.
         JK:   Aight, aight my man
         GH:   Aight bye
         GH:   Yo
         JK:   Yo, I’m over here. I’m waitin for this last move to get here that will be here in
               like 5-10 minutes, probably like 10 minutes [voices overlap].
         GH:   Aight well call me I’ll meet you down by Hanini’s I’m gonna get me a sandwich
         JK:   Yeah that’s what I’m sayin [voices overlap]
         GH:   I’m f***in starvin
         JK:    In 10 minutes I’ma go to Hanini’s and get a sandwich so I’m call you as soon as I
               get there.
         GH:   Hey call me because I gotta stop at my son’s and get my pick up truck so if you
               get there before me I want you to order my sandwich so call me when you get
               there.
         JK:   Aight, my man.
         GH:   Aight.
         JK:   I’m pullin up to Hanini’s in three minutes
         GH:   Daayuuum...Alright I’m gonna wait on you
         JK:   I’m literally on Shadeland, like, I’m not even three minutes bro, I’ll be there in
               two minutes, not even.
         GH:   Aight
         JK:   I’m literally on Shadeland
         GH:   Aight
         GH:   Yo
         JK:   I see you




                                               38
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 39 of 76




       97.     Based on your Affiant’s training and experience, and your Affiant’s knowledge

from this investigation, during the above-referenced conversation, HAIRSTON asks KUSHIK if

he (KUSHIK) is going to be in the “north” today, which is a reference to the northside of

Pittsburgh. KUSHIK responds that he is on his way there now. HAIRSTON requests that

KUSHIK contact him (HAIRSTON) when he arrives but will need approximately ten (10)

minutes before he (HAIRSTON) can meet KUSHIK. KUSHIK contacts HAIRSTON to inform

him that he (KUSHIK) is waiting to meet with his “last move,” which is a reference to another

drug transaction, and will then meet HAIRSTON at “Hanini’s,” which is a reference to Hanini’s

Market and Subs located at 3245 Brighton Rd, Pittsburgh, PA 15212, in ten (10) minutes.

HAIRSTON informs KUSHIK that he is going to obtain his son’s pickup truck and will then

meet KUSHIK. HAIRSTON tells KUSHIK that if KUSHIK arrives at Hanini’s Market before

HAIRSTON, KUSHIK should call him (HAIRSTON) so that KUSHIK can order him

(HAIRSTON) a sandwich. KUSHIK then calls HAIRSTON and informs HAIRSTON that he is

approximately three (3) minutes from Hanini’s. HAIRSTON advises KUSHIK that he is not

sure if he (HAIRSTON) wants to wait on KUSHIK. KUSHIK informs HAIRSTON that he

(KUSHIK) is on Shadeland, which your Affiant is aware is the street name where WALKER

(KUSHIK’s sister) resides and where investigators, including your Affiant, believe KUSHIK

stores his drug supply. HAIRSTON affirms. HAIRSTON tells KUSHIK that he (HAIRSTON)

sees KUSHIK.

       98.     In addition, on October 17, 2020, at approximately 6:32 PM, KUSHIK (JK)

places an outgoing call over TT7, from WALKER (MW), who was using the telephone number

(412) 568-8387:

       MW: Hello?
       JK: Sis?

                                             39
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 40 of 76




      MW:    What’s up?
      JK:    I need you to do me a favor
      MW:    What?
      JK:    I need you to go into the, into the thing….
      MW:    Uh huh.
      JK:    And crack ‘em a little bit and see how many are purple.
      MW:    What are you talkina bout? The things?
      JK:    Yeah Misty, which ones are - see how many are purple and see how many are
             blue.
      MW:    Well I would have to open them all.
      JK:    You should just crack like a wee little piece off the top and see you shouldn’t
             have to open them all the way.
      MW:    Alright, you’re gonna have to give me a couple seconds because I got Queenston
             with me So.
      JK:    You got what?
      MW:    I got King.
      JK:    Oh alright, tell my nephew I said what’s up.
      MW:    [Aside: Uncle Jeff said what’s up. He’s talking to you King. Oh my bad.] Did you
             hear him? He said I like my nickname as queen [laughs] [Aside: Oh my bad my
             bad] Ray gave him that nickname so it has to be what he gave him, Queenie
             [laughs] Alright yeah I’m pulling up now to the house so let me get him on his
             phone and I should be able to do that okay?
      JK:    Alright.
      MW:    Without f***in it up, okay? [laughs]
      JK:    Alright I love you
      MW:    Alright I love you, buh bye

      99.    Based on your Affiant’s training and experience, and your Affiant’s knowledge

from this investigation, during the above-referenced conversation KUSHIK and WALKER greet

and KUSHIK refers to WALKER as his sister. KUSHIK instructs WALKER to go into the

supply of heroin that WALKER is storing for KUSHIK at her residence. KUSHIK instructs

WALKER to open the outer packaging that the heroin is wrapped in and determine the amount

of heroin that has a purple marking on them. WALKER asks KUSHIK to confirm that he

(KUSHIK) is talking about the supply of heroin that WALKER is storing for KUSHIK.

KUSHIK affirms and refers to WALKER as “MISTY.” KUSHIK instructs WALKER that he

wants her to determine the amount of heroin that has a purple marking on them as well as

determine the amount of heroin that has a blue marking on them. WALKER advises KUSHIK

                                            40
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 41 of 76




that she would need to unwrap the outer packaging of all the heroin to determine, which are

marked purple and which are marked blue. KUSHIK tells WALKER she will only need to open

a small portion of the outer wrapping that the heroin is packaged in to fulfill KUSHIK’s request.

WALKER affirms and asks KUSHIK to give her some time because she has her juvenile son

with her (KUSHIK’s nephew).               KUSHIK and WALKER discuss KUSHIK’s nephew.

WALKER tells KUSHIK that she will examine the heroin supply for KUSHIK after she is able

to occupy KUSHIK’s nephew. KUSHIK affirms. WALKER jokingly advises KUSHIK that she

will not make a mistake. KUSHIK and WALKER tell each other they love each other.

        100.    Searches of the law enforcement database, CLEAR, revealed that SEARCH

LOCATION 7, 3006 Shadeland Ave, Unit #2, Pittsburgh, PA 15212, was associated with a

credit check under WALKER’s name as of April 30, 2020.

        101.    Interceptions over TT2, TT4, and TT7, have confirmed that KUSHIK and

PELUSO are highly sensitive to law enforcement scrutiny, particularly around their residences.

Additionally, PELUSO and KUSHIK were intercepted discussing their use of video surveillance

at their residences in an attempt to identify law enforcement presence or surveillance as well as

the use of multiple storage facilities.

        102.    Moreover, based upon intercepted communications between KUSHIK and

PELUSO, it appears that both KUSHIK and PELUSO keep the proceeds of their illegal drug

trafficking in storage lockers/units and not in financial institutions.

        103.     For example, on August 5, 2020, at approximately 11:57 PM, PELUSO (AP),

received an incoming call, over TT2, from KUSHIK (JK), who was utilizing TT4:

                                                  ...

        JK:     L-listen dog, I’m telling you right now, that bitch that got pulled over coming out
                of your crib she told on you bro. If them n****s didn’t kick in your door already

                                                  41
 Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 42 of 76




      or have her make a buy off you or someone else make a buy off you already
      they’re going to. They’re gonna try bro, you ain’t bullet proof out there. I don’t
      want to be involved in that shit bro.
AP:   Yeah I already know cuz I ain’t doing nothing with that, I-I’m no I ain’t I-I’m not
      slow cuz.
JK:   [Coughing] I hope immediately after that you made sure everything was outta
      your house, I hope that you don’t have anything in there now bro.
AP:   Yeah.
JK:   [Mumble] I’m telling ya dog, like take it from me bro, like I might, may, max will
      have like a nickel, a nickel in my crib, I mean there’s times, don’t get it twisted,
      there’s times I might ya know had be like have nice book bag here but it’s it’s not
      here long bro, believe that.
AP:   Ain’t no doubt man.
JK:   So, so [voices overlap] [coughing] Don’t shit where you sleep dog, just saying.
AP:   I know, I definitely know.
JK:   Ya mean even them units bro there 24 dollars a month bro. I got f***ing five of
      em now, like.
AP:   Yeah.
JK:   It’s just, I don’t know dog. Just..
AP:   Yeah. I told you bout them, didn’t I tell you about them when you first came
      home?
JK:   Yeah you did.
AP:   Yeah. Cause you didn’t know what to do I told you man do this. Yeah. I-I already
      know I’m already up on that, I already [voices overlap]
JK:   [Talks over AP] I took I took it to another level n**** I got multiple,multiples all
      in different folks names dat way like even if I gotta run in an out like I can go to
      this one and then Ican go to that one, and then I can this one and then you know
      what I mean, and then I got, I got one one super far away that the just the fettacini
      alfredo you know what I mean. That [voices overlap]
AP:   Yeah.
JK:   Hardly ever go to, just go there to put something up and that’s it.
AP:   Yeah.
JK:   [Coughing] you know what I’m saying because how cheap they are bro its’ just
      that shits nothing.
AP:   Yeah well straight, hell yeah cuz, definitely. We got a one right across the street
      from me too.
JK:   I mean I wouldn’t do not a -not a thing out there man
AP:   [laughs]

                                       ...

JK:   Well, soon as you link up with shorty make sure you hit me.
AP:   Ain’t no doubt, I got you.
JK:   Alright. Hey yo what’s up, what’s up with Christina though?
AP:   That’s what I’m talking about.
JK:   No, I wasn’t talking about Crystal [voices overlap]

                                       42
 Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 43 of 76




AP:   [laughs] Oh, Oh yeah [laughs]
JK:   I was talking about Christinaaa.
AP:   Still the same thing, what you mean? Still the same thing.
JK:   Oh, she’s there?
AP:   Not right here, but it’s like,like how I gave it to you the last time.
JK:   And what’s the ticket?
AP:   Shh-17.
JK:   Stop that.
AP:   Swear to God.
JK:   I believe, I believe you 15.
AP:    I swear to god. Ask my girl she ain’t gonna lie to you and they only had, like, and
      I was only able to get 5. Like, it - sometimes I be able to get 7, 9. Sometime it’s 5,
      but its’ f***in – I charge 500 a quarter cuz and make 300 off a joint. I make
      enough to pay my bills and f***in, hopefully dude keeps coming through, but
      sometimes this n**** won’t come through for weeks and weeks and weeks. So
      it’s like [voices overlap]
JK:   I can’t wait until one of one of my homies tell me like, “Yeah,” they’re like, “I
      bumped into my homie - I was with my homie today and he had” [voices overlap]
AP:   I know, me neither n****! I been trying to tell you cuz!
JK:   Well I bumped into my homie today and he had an eiffy on him, but it was bunk.
      Like it was [voices overlap]
AP:   That’s what, that’s what it’s like everywhere its like that cuz. everywhere its like
      that cuz.
JK:   Yeah.
AP:   It’s like that. Everyone that used to have like the fire got straight crazy re now
      because thats how it is right now bro.
JK:   Listen though bro but I still haven’t bumped in to anyone I need to bro and I just
      gave up on it because I been over there, but I guess cause of this corona shit
      motherf***ers ain’t out and about.
AP:   Yeah that’s why it’s f***ed up.
JK:   Naw, I’m talking like bro, like I know they got it dog cause motherf***ers still
      got hard. Bro motherf***ers still got hard all over the North. You can grab hard
      whenever you want on the North. So I know, I know they have it bro. I just, I--
      they’re not at their usual spots bro, so, like, if I can bump into my man “Ko’“ or
      “J-Dub” like bro I’m telling you it’ll be or even “Peepers” or “Baby P-mac” like
      I’m telling you like, like that shit’ll be there dog. It’s just I can’t bump into em,
      I’m ready to drive up North Charles or Sheffield Street like, but, Alright I’m holla
      though.
AP:   Aight. My man never let me down and he said the same thing, like, the pandemic.
      He said it f***ed up everybody until they open up them borders and that’s f***ed
      up cuz.
JK:   Man that shit’s opened up, that shit up.
AP:   Naw the borders ain’t open they still got travel restrictions cuz. You can’t just go
      out the country and all that. That shit’s shut down cuz till like the end of
      September or some shit they said.



                                       43
 Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 44 of 76




JK:   So you mean to tell me that -- you mean to tell me that these n****s just-- they’re,
      these motherf***ers just had that much boy laying around. I was telling my girl
      like I like I think it’s possible and that’s why I think that joints aren’t as good as
      they usually are, because you can stretch the f*** outta D, like, the motherf***ers
      brining it into the city that got like straight chickens of raw D like, like ,bro you
      can stretch.
AP:   No doubt. Especially if you got the right shit, you can f***ing put f***ing 6-7 on
      1 and it’ll still be cool cuz.
JK:   That’s what I was thinkin.
AP:   Yeah if you got like the tranqs and all that shit that won’t kill it, it’ll still be --you
      can be f***ing right cuz.
JK:   That’s the only thing I can think of bro and like that online bullshit like that white
      shit that everyone puts in there now.
AP:   Yeah. That’s like, I be trying to like, it’s some of that shit like, I’m a online
      master bro, but it’ s been like so hard to find that car and that [voices overlap]
JK:   Bro what you need to do is --you need to get that --like, there’s that shit bro it’s
      like 2 letter and 2 numbers, like something, something 18 and uh, if you, you
      know what I’ll find it and uh like, I’ll give you the chemical compound of what
      its’ called and if you can get that bro like.
AP:   Is it W18?
JK:   That might be it. I don’t know that might be it, I’ll have to look.
AP:   Is it, is it a form of Fet or is it [U/I]
JK:   No what it is is -- its’ ah uh, what it is is --college students discovered this
      chemical compound like years ago and it gave you the same effect as opiates, but
      it did nothing for pain. So they couldn’t use it medically.
AP:   You talking about U47700.
JK:   Uh that’s a lot of numbers I don’t know if its that but anyway.
AP:   It’s U4-- it’s U-47700.
JK:   Well say if thats it, so these college kids found it and they tried, and they did it on,
      tested it on mice and it didn’t do anything with your pain receptors so it couldn’t
      it had no basically it had no medical use but it did the same it gave you the same
      euphoria feeling as opiates. And they just threw it up on a shelf and never did
      anything with the chemical compound. Well, years later these f***ing Chinese
      chink motherf***ers developed like, was f***ing around in the lab and these
      chemists discovered the same chemical compound and they was sending it over
      you know what I mean sending that shit over that they say that if you know if you,
      you know, if you say if its like raw diggity and your hands happen to you know
      touch it like you go from just doing that like you can be done for.
AP:   It’s that car cuz.
JK:   Yeah its’ car too but not, it’s car too, but this is the same thing, like same you
      what I mean they say that it’s uh they say that [voices overlap]
AP:   If you find it and tell me what it is cuz I’ll find it
JK:   They say that it’s a thousand times stronger than morphine and a hundred times
      stronger than fentanyl or maybe it was ten thousand.
AP:   Thats the exact same definition as car cuz.



                                         44
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 45 of 76




       JK:    Well they got this shit it is car but its a, I’ll get the chemical, I’ll get you what
              they call the chemical and you, f***in [voices overlap]
       AP: Aight
       JK:    Just work your magic, but I want in [voices overlap]
       AP: [U/I]
       JK:    Aight
       AP: I’m at the house, aight
       JK:    Dippin out
       AP: One
       JK: [Laughing]

       Call ends.

       104.    Based on your Affiant’s training and experience, and your Affiant’s knowledge

from this investigation, during the above-referenced KUSHIK advises PELUSO that an

unspecified female drug customer of PELUSO’s, who was recently encountered by law

enforcement after being supplied drugs by PELUSO at his (PELUSO’s) residence, is cooperating

with law enforcement. KUSHIK further surmises that this same female most likely has already

identified PELUSO as her drug supplier and she or an undercover officer have made or will

attempt to make a controlled drug purchase off of PELUSO at the direction of law enforcement.

KUSHIK warns PELUSO that he (PELUSO) is not immune from law enforcement scrutiny and

KUSHIK does not want to get caught by law enforcement. PELUSO tells KUSHIK that he

believes the same and that he is not stupid.           KUSHIK further advises PELUSO that he

(KUSHIK) hopes PELUSO has removed all illegal drugs from his (PELUSO’s) residence.

PELUSO affirms. KUSHIK advises PELUSO that it is KUSHIK’s practice to not keep any large

quantity of drugs at his residence. KUSHIK explains that at times that he may have a significant

amount of drugs at his residence but if that is the case the drugs are only there briefly so

KUSHIK does not get caught with them. PELUSO affirms. KUSHIK again advises PELUSO

not to store large amounts of drugs at his residence. PELSO affirms. KUSHIK tells PELUSO

that it is best to stash drugs at various storage units and that KUSHIK currently has

                                                  45
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 46 of 76




approximately five (5) storage units that he (KUSHIK) pays for approximately $24.00 per

month. PELUSO affirms. PELUSO reminds KUSHIK that PELUSO told KUSHIK about the

storage units soon after KUSHIK was released from prison. KUSHIK affirms. PELUSO tells

KUSHIK that PELUSO advised KUSHIK of the same, to store drugs and drug proceeds at

various storage units so he (PELUSO) is aware of how to utilize storage units to protect drug

supplies and drug proceeds.     KUSHIK responds to PELUSO and tells PELUSO that he

(KUSHIK) has taken it to an extreme and has multiple storage units that are in various names of

third-party individuals. Further, these storage units are located at various geographic locations

and KUSHIK utilizes them all intermittently in order to further protect his drug supply.

KUSHIK explains that one (1) of these storage units is located very far away from where

KUSHIK operates, he rarely goes there, and this is where he keeps the large portion of his drug

proceeds. PELUSO affirms. KUSHIK reiterates that he (KUSHIK) rarely goes to that particular

storage unit only when he needs to add drug proceeds to that location. PELUSO affirms.

KUSHIK again advises PELUSO that these storage units are worth it due to the fact that they are

so affordable. PELUSO affirms and advises KUSHIK that there is a storage unit facility right

across the street from PELUSO’s residence. KUSHIK tells PELUSO that if he were PELUSO

he (KUSHIK) would stop selling drugs at his residence as the police will be watching him

(PELUSO). KUSHIK describes that he will not take any risk when going to traffic drugs at

certain locations where there is a large law enforcement presence and will go to extremes to

make sure he (KUSHIK) is not caught with drugs, including hiding the drugs internally in his

rectum until he is ready to meet his drug customer. PELUSO affirms. KUSHIK tells PELUSO

he takes it very seriously and does not take any chances. PELUSO advises KUSHIK that he

(PELUSO) was trafficking drugs with no issues when he first moved to his residence and once



                                               46
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 47 of 76




law enforcement identified him (PELUSO) as a drug trafficker they now are heavily scrutinizing

him and his customers. PELUSO tells KUSHIK that is why he is moving from his current

residence and that he only has three (3) months left on his lease. KUSHIK advises PELUSO that

he is going to watch a show with his girlfriend and that he will speak with PELUSO later.

PELUSO affirms and tells KUSHIK that PELUSO will advise KUSHIK if he has any updates on

the status of a methamphetamine or cocaine resupply.       PELUSO then tells KUSHIK for

KUSHIK to advise PELUSO if KUSHIK has any updates on the status of a heroin resupply.

KUSHIK tells PELUSO to let KUSHIK know as soon as PELUSO meets with his

methamphetamine source of supply. PELUSO affirms. KUSHIK further asks about the status of

when PELUSO will be resupplied with cocaine. PELUSO advises KUSHIK that is what he

(PELUSO) was updating KUSHIK about. KUSHIK clarifies that he (KUSHIK) is not talking

about methamphetamine but cocaine. PELUSO understands and laughs now that the drug in

question has been clarified. KUSHIK clarifies again that he (KUSHIK) is talking about the

status of PELUSO’s cocaine supply. PELUSO tells KUSHIK that it is the same as before.

KUSHIK asks PELUSO if he has a current cocaine supply. PELUSO clarifies that the cocaine is

not physically with PELUSO but PELUSO has access to it and it is the same quality as the last

time PELUSO sold cocaine to KUSHIK. KUSHIK asks PELUSO how much it will cost for him

to obtain one (1) ounce of cocaine. PELUSO tells KUSHIK that it will cost him $1,700 dollars

per ounce. KUSHIK complains that the price is extremely high. PELUSO confirms that is the

current price. KUSHIK tells PELUSO that the price of one (1) ounce of cocaine should be

approximately $1,500.   PELUSO advises KUSHIK that he (KUSHIK) can ask PELUSO’s

girlfriend to confirm the price and PELUSO was only able to most recently obtain approximately

five (5) ounces of cocaine and that on other recent occasions he has been able to get



                                             47
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 48 of 76




approximately seven (7) or nine (9) ounces of cocaine. PELUSO reaffirms that he most recently

was able to obtain approximately five (5) ounces of cocaine. PELUSO details to KUSHIK that if

he (PELUSO) is able to sell one-quarter ounce of cocaine for approximately $500 he will make

approximately $300 per ounce of cocaine. Essentially, selling one (1) ounce of cocaine in one-

quarter ounce increments for a grand total of approximately $2,000 while he (PELUSO) is

paying approximately $1,700 per ounce of cocaine. PELUSO explains that this buy-to-sell ratio

allows PELUSO to pay his bills and hopefully PELUSO’s cocaine supplier will be able to

consistently supply PELUSO with cocaine; however, on occasion it can be one (1) to several

weeks before he (PELUSO) is able to be resupplied with cocaine. KUSHIK advises PELUSO

that he (KUSHIK) is hopeful that he (KUSHIK) is able to make a connection with one (1) of his

previous cocaine suppliers that has a steady supply of cocaine available to sell. PELUSO

affirms. KUSHIK conveys to PELUSO that he (KUSHIK) encountered an unnamed cocaine

supplier recently and that KUSHIK purchased approximately one eighth of an ounce of cocaine

from the supplier but the quality of the cocaine was poor. PELUSO advises KUSHIK that the

quality of cocaine amongst all of PELUSO’s associates and suppliers is currently poor.

KUSHIK affirms. PELUSO tells KUSHIK that all the cocaine traffickers who previously had

high quality cocaine now only have poor quality cocaine because they are adding “cut” to the

cocaine in order to increase their supply of cocaine since there is a cocaine shortage. KUSHIK

advises PELUSO that he (KUSHIK) has just not come across the right cocaine supplier yet that

he knows. PELUSO and KUSHIK discuss that the COVID-19 pandemic has greatly impacted

the availability of cocaine and also has slowed traffic into the U.S. borders and cut off the supply

of cocaine. KUSHIK tells PELUSO that cocaine base is still readily available all over the

Northside of Pittsburgh. KUSHIK advises PELUSO if he can run into cocaine and cocaine base



                                                48
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 49 of 76




traffickers that KUSHIK identifies as “KO”, “J-DUB”, “PEEPERS”, or “BABY P-MAC” that he

and PELUSO will be able to find a reliable source of cocaine supply. KUSHIK tells PELUSO

that, in order to find a steady cocaine supply, KUSHIK is ready to travel to North Charles or

Sheffield Street on the Northside of Pittsburgh. PELUSO advises KUSHIK that PELUSO’s

supplier has not let him down yet and has stated to PELUSO that the COVID-19 pandemic has

greatly affected the cocaine supply. KUSHIK and PELUSO discuss that the U.S. borders and

travel restrictions will hopefully begin to reopen and lift after September.       KUSHIK tells

PELUSO that it is hard to believe that the heroin suppliers in the Pittsburgh area had such a large

supply of raw heroin that the heroin trade has not been affected by the COVID-19 pandemic.

KUSHIK further tells PELUSO that KUSHIK told his girlfriend that you can make one (1)

kilogram into several kilograms by adding cutting agents to the heroin. KUSHIK tells PELUSO

that is why he (KUSHIK) believes the quality of heroin has decreased in Pittsburgh lately.

PELUSO confirms and advises KUSHIK that if you have the right additive or cutting agent an

individual can turn one (1) kilogram of heroin into approximately six (6) or seven (7) kilograms

of heroin. KUSHIK affirms. PELUSO tells KUSHIK if you add tranquilizers and similar drugs

to the heroin it will not greatly reduce or effect the potency.   KUSHIK and PELUSO discuss

additives/cutting agents that can be purchased online to add to the heroin. PELUSO discloses to

KUSHIK that he (PELUSO) is savvy online and has been trying to obtain a shipment of

carfentanil but is having difficulty. PELUSO and KUSHIK discuss obtaining medical grade

fentanyl or carfentanil derivative that was developed by college students for medical use

identified as “U47700”. KUSHIK and PELUSO discuss that the Chinese have developed and

manufactured a similar chemical compound that are fentanyl or carfentanil derivatives. These

compounds are significantly stronger than morphine and fentanyl. KUSHIK directs PELUSO to



                                                49
          Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 50 of 76




determine if he can obtain these compounds. PELUSO affirms. PELUSO and KUSHIK agree to

talk later.

        105.   On November 16, 2020, law enforcement obtained a subpoena return from

EXTRA SPACE STORAGE, which revealed that WALKER was currently renting UNIT

NUMBER 3112, at EXTRA SPACE STORAGE, 880 Saw Mill Run Boulevard, Pittsburgh, PA

15226 (SEARCH LOCATION 8). On the account information WALKER listed the address as

3006 Shadeland Ave, Pittsburgh, PA 15212.

        106.   Based upon this investigation it is your Affiant’s belief that WALKER is renting

SEARCH LOCATION 8, at the direction of KUSHIK, as an alternate location for KUSHIK to

store and safeguard drugs or drug proceeds.

               9)     SEARCH LOCATION 9: 245 Alice Street, APT 1, Pittsburgh, PA
                      15210 (Darian WOFFORD)

        107.   As set forth more fully above, WOFFORD has been charged in Indictment No. 3

with conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance

(Count One) and 1 kilogram or more of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance (Count Two), all in violation of 21 U.S.C. § 846.

        108.   Investigators obtained authorization to intercept, among others, two (2)

telephones operated by KUSHIK, TT4 and TT7, as detailed more fully above and herein.

        109.   WOFFORD was intercepted over KUSHIK’s telephone communicating with

KUSHIK and identified and one of KUSHIK’s suspected cocaine and heroin sources of supply.

        110.   For example, on November 3, 2020, at approximately 12:35 PM, WOFFORD

(DW), utilizing (412) 728-8921, made an outgoing call to KUSHIK (JK), who was utilizing TT7:




                                               50
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 51 of 76




       JK:     Jump in this whore, would I? I tried calling you the other day [U/I] going straight
               to voicemail. What’s the name?
       DW:     The names is uhhh, hold on, hold on, hold on. You liked them last ones right?
       JK:     Them hemis, yeah.
       DW:     Yeah the hemis. Yeah, these are just like them hemis, yeah these ain’t just like
               them, but these, these are actually better. No, I got some, uh, I got some, damn
               what the f*** did I say? I hate that shit when I can’t read that shit, open up
               the...uh uh these is Warning Hazard, Warning, Warning Rich Hazard. I got the, I
               got Warning Rich Hazard. That’s what I got bro. Warning Rich Hazard, uh, I only
               got 3 of them. Um, the stand, the stand up ones I gave you, the ones that was just
               standing up [U/I]
       JK:     People like the Devil Law.
       DW:     Yeah, yeah I got 3, 3 of them stand up joints, 2 of these Double Seals, 2 of these
               Double seals are [U/I]
       JK:     What the heck now, a Red Bull
       DW:     Nah, these aint’ Red Bull. They got like a uh, Olympic sign on the front but I
               can’t find the clear one to see what the f*** it say yo. Hold up. I can’t [U/I] the
               f***in...
       JK:     Uh, well listen, I just jumped in my man’s car. Let me do this with him. I’ll call
               ya. Been waiting for me for a minute, f***ing getting rid of this [U/I] I’ll call you
               right back
       DW:     Infinities
       JK:     Infinities
       DW:     They called Infinities
       JK:     [U/I]
       DW:     Alright

       111.    Based on your Affiant’s training and experience, and your Affiant’s knowledge

from this investigation, during the above-referenced conversation, KUSHIK tried to call

WOFFORD a previous day but it went to WOFFORD’s voicemail. KUSHIK asks WOFFORD

for the name of the brand of heroin they previously discussed. WOFFORD tells KUSHIK to

wait while WOFFORD thinks about it, and then asks KUSHIK if he liked the brand of the last

heroin stamp bags. KUSHIK tells WOFFORD the stamp, another term for brand, on the heroin

bag was “hemis”. WOFFORD affirms. WOFFORD informs KUSHIK that the new heroin

stamp bags are just like the “hemis”, but then backtracks and states they are not like the “hemis”

brand, they are better. WOFFORD states that he cannot read the stamp off of the heroin that he

presently is in possession of but then informs KUSHIK that after opening the package, he can

                                                51
          Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 52 of 76




see that it has the “Warning Rich Hazard” stamp on it. WOFFORD further states that he only

has “3 of them”, which is a reference to three (3) bricks (or grams) of the “Warning Rich

Hazard” brand of heroin. KUSHIK tells WOFFORD that KUSHIK’s drug customers liked the

“Devil Law” brand of heroin. WOFFORD reiterates to KUSHIK that he has three (3) bricks of

the “Warning Rich Hazard” brand of heroin. WOFFORD also has two (2) bricks of the “Double

Seals” brand of heroin. KUSHIK asks WOFFORD if the heroin stamp bags are the “Red Bull”

brand. WOFFORD tells KUSHIK that the stamp bags are not that brand. WOFFORD tells

KUSHIK that the heroin stamp bag has the “Olympic sign” on the bag, but WOFFORD cannot

read it. KUSHIK then advises WOFFORD that he just entered another individuals’ vehicle and

tells WOFFORD that KUSHIK has to perform a drug deal with the unknown male (UM), an

associate of KUSHIK’s, who is also a drug dealer, first. KUSHIK states that UM has been

waiting on KUSHIK for a while. WOFFORD tells KUSHIK the name of the heroin stamp that

he was trying to figure out earlier in their conversation is “Infinities”.                 KUSHIK affirms.

WOFFORD again states the stamp bags are “Infinities”.                          KUSHIK states something

unintelligible. WOFFORD acknowledges it. 6

        112.     On October 9, 2020, law enforcement conducted surveillance in the vicinity of

245 Alice Street, APT 1, Pittsburgh, PA 15210 (SEARCH LOCATION 9). Law enforcement

observed WOFFORD and WOFFORD’s suspected girlfriend exit what appeared to be the


         6        Your Affiant believes, based upon subsequent communications, that this drug transaction between
WOFFORD and KUSHIK occurred. Specifically, on November 6, 2020, WOFFORD, using the (412) 728-8921
and KUSHIK, using (412) 316-7963, exchange several communications wherein they make arrangements for
WOFFORD to supply KUSHIK with “3 whole ones and two buns” of the “Warning Hazards” or “Stand Up” brand
of heroin – that is, approximately 3.4 grams of heroin. KUSHIK instructs WOFFORD to meet KUSHIK at
“Shadeland”, which your Affiant believes, based upon this investigation, to be a reference to KUSHIK’s sister’s
residence located at 3006 Shadeland Avenue, where investigators, including your Affiant, believe KUSHIK stores
controlled substances. At approximately 10:00 PM, on November 6, 2020, WOFFORD informs KUSHIK that he
will arrive “in 6 minutes” and, then, at 10:06 PM, WOFFORD advises KUSHIK that he has arrived to meet
KUSHIK.


                                                       52
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 53 of 76




side/rear door of the residence located at SEARCH LOCATION 9. Your Affiant is aware that

SEARCH LOCATION 9 is situated at the corner of Alice Street and Grimes Avenue.

WOFFORD and his suspected girlfriend were observed entering a white Mercedes Benz, which

was parked behind 301 Alice Street (the residence located across the street from SEARCH

LOCATION 9. The suspected girlfriend entered the driver’s seat of the white Mercedes Benz

and WOFFORD entered the front passenger seat. The Mercedes Benz traveled down Grimes

Avenue and turned right onto Alice Street. Shortly thereafter, law enforcement observed a silver

Mercedes Benz, bearing PA registration LLV4616, driven by WOFFORD, park in the rear of

301 Alice Street, where the white Mercedes Benz had previously been parked. WOFFORD was

observed exiting the vehicle, walked across the street to the sidewalk near the vicinity of

SEARCH LOCATION 9. Subsequently, the white Mercedes Benz, operated by WOFFORD’s

suspected girlfriend parked on Grimes Avenue in close proximity to SEARCH LOCATION 9.

WOFFORD and his suspected girlfriend were observed speaking to one another at the driver’s

side door of the white Mercedes and then proceeded to enter SEARCH LOCATION 9 through

the rear door of the structure.

       113.      Searches of Law enforcement data bases revealed that the silver Mercedes Benz,

bearing PA registration LLV4616, is registered to Darian WOFFORD at 2909 Shadeland

Avenue, Pittsburgh, PA 15212.

       114.    Searches of the law enforcement database, CLEAR, revealed that SEARCH

LOCATION 9’s address is associated with a credit check under WOFFORD’s girlfriend’s name

as of October 31, 2020. Additionally, searches of the law enforcement database, CLEAR,

revealed that 245 Alice Street, Pittsburgh, PA 15210 is associated with a utility listing under

WOFFORD’s name as of July 29, 2020.



                                              53
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 54 of 76




       115.    On October 6, 2020, the Honorable Lisa Pupo Lenihan, United States Magistrate

Judge for the Western District of Pennsylvania, at Mag. No. 20-2027, authorized a search

warrant for the disclosure of GPS/E911 location data relating to a telephone utilized by

WOFFORD, (412) 944-3374, from Sprint/T-Mobile. As of November 2020, data obtained from

the GPS/E911 location data relating to this telephone number, utilized by WOFFORD, revealed

locations frequented by WOFFORD, including: the vicinity of SEARCH LOCATION 9.

       116.    Additionally, in December 2020, investigators, conducting surveillance, again

observed WOFFORD and his suspected girlfriend exiting SEARCH LOCATION 9.

               10.     SEARCH LOCATION 10: 316 Elsdon Street, Pittsburgh, PA 15214
                       (Gary HAIRSTON)

       117.    As set forth more fully above, HAIRSTON has been charged in Indictment No. 3

with conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance

(Count One) and 1 kilogram or more of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance (Count Two), all in violation of 21 U.S.C. § 846.

       118.    Investigators obtained authorization to intercept, among others, two (2)

telephones operated by KUSHIK, TT4 and TT7, as detailed more fully above and herein.

       119.    HAIRSTON was intercepted over KUSHIK’s telephone communicating with

KUSHIK and identified and one of KUSHIK’s suspected cocaine and heroin sources of supply.

       120.    For example, on November 8, 2020, between 2:28 PM and 2:31 PM, HAIRSTON

(GH), utilizing (412) 277-1248, placed an outgoing call to KUSHIK (JK), who was using

telephone number TT7:

       JK:     Hello
       GH:     Yea



                                               54
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 55 of 76




       JK:    What up with it? F***ing, I ain’t gonna lie to you bro. It’s out, I mean, you can,
              I’m gonna uh, it’s up to you bro, umm I’m over the north now. I don’t got it all on
              me bro. I got cameras at the crib. I caught my bitch, she came, she took some
              other dude there and got cracked like, so I just left. I mean I can get to the bread,
              but I don’t feel like going back there right now, bro. You know what I mean?
       GH:    What you say just happened?
       JK:    She took another mother f***er to the crib and got f***ed
       GH:    She don’t know you got a camera there?
       JK:    Yea bro, that’s what I’m like are you stupid? I mean it’s only at the front door but,
              like
       GH:    Who your girlfriend
       JK:    Yea
       GH:    [laughs]
       JK:     I’m like, what, umm like are you dumb? Like I don’t.
       GH:    Who was it?
       JK:    [name removed]
       GH:    Oh well she, you know how that is she must of caught you cheating and got some
              get back
       JK:    Yea that’s exactly what it is. I mean I don’t, I mean that’s whatever
       GH:    She shouldn’t have gone back to the crib. Now she’s going to far
       JK:    Yea that’s what I, my exact words bro. My exact words bro
       GH:    You can get some dick, but don’t bring it back to the crib
       JK:    Yea, dawg, like what are you, that’s supposed to be like the safe zone, like you
              don’t do that
       GH:    I got you though, what are you going to straighten me out bro?
       JK:    Yea bro, I got, bro you know I got that. I got probably like I don’t know like four
              on me. I grabbed a little wad when I left. But I just don’t feel like going there
              right now bro
       GH:    What you need to do?
       JK:    I’m out like, mother f***ers are calling me, I’m on Shadeland, but I’ll drive down
              usual spot if you want me to?
       GH:    Alright go down there
       JK:    Alright I’ll be there in a minute

       121.   Based on your Affiant’s training and experience and your Affiant’s knowledge

from this investigation, during the above-referenced conversation, KUSHIK and HAIRSTON

exchange greetings. KUSHIK advises HAIRSTON that he is going to be honest with him and

tells HAIRSTON that he is currently on the North Side of Pittsburgh but that it is up to

HAIRSTON whether or not he wants to conduct the narcotics transaction. KUSHIK indicates

that he does not currently have all of the money that he owes HAIRSTON for their previous and



                                               55
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 56 of 76




pending narcotics transactions. KUSHIK begins to describe that he caught his girlfriend cheating

with another man. KUSHIK advises HAIRSTON that if necessary he could obtain the money the

he owes to HAIRSTON but because of the current circumstances with his girlfriend he would

rather not go to the residence that he shares with his girlfriend to obtain the money. HAIRSTON

acknowledges and sympathizes with KUSHIK. HAIRSTON inquires when KUSHIK will be

able to provide the next payment. KUSHIK advises HAIRSTON that due to his current situation

he would be able to pay approximately $4,000 now towards his outstanding drug debt.

HAIRSTON inquires about KUSHIK’s current level of heroin supply. KUSHIK informs

HAIRSTON that he is currently out of heroin and that drug customers are currently calling

KUSHIK and are in need of heroin. HAIRSTON advises KUSHIK to go to an unspecified,

predetermined location in order to facilitate a heroin transaction for the money that KUSHIK

currently has available. KUSHIK agrees.

       122.   On October 28, 2020, law enforcement, conducting surveillance in the vicinity of

316 Elsdon Street, Pittsburgh, PA 15214 (SEARCH LOCATION 10), observed HAIRSON enter

a Dodge pickup truck, bearing PA registration ZPZ4709, and depart the area. The Dodge pickup

truck, bearing PA registration ZPZ4709, was parked in close proximity to SEARCH

LOCATION 10.       Shortly thereafter, law enforcement observed who they believed to be

HAIRSTON’s son exit a BMW, bearing PA registration KZV9732, and proceed to enter the

front door of SEARCH LOCATION 10.

       123.   Searches of law enforcement data bases revealed that the Dodge pickup truck,

bearing PA registration ZPZ4709, and the BMW, bearing PA registration KZV9732, is

registered to someone other than HAIRSTON and/or HAIRSTON’s son and to an address not

readily associated with HAIRSTON and/or HAIRSTON’s son.



                                              56
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 57 of 76




        124.    On October 2, 2020, the Honorable Maureen P. Kelly, United States Magistrate

Judge for the Western District of Pennsylvania, at Mag. No. 20-2005, authorized a search

warrant for the disclosure of GPS/E911 location data relating to a telephone utilized by

HAIRSTON, (412) 808-4774, from Sprint/T-Mobile. As of December 2020, data obtained from

the GPS/E911 location data relating to this telephone number, utilized by HAIRSTON, revealed

locations frequented by HAIRSTON, including: the vicinity of SEARCH LOCATION 10.

                11.     SEARCH LOCATION 11: 639 Churchill Avenue, Pittsburgh, PA
                        15235 (Randy CAMACHO)

        125.    As set forth more fully above, CAMACHO has been charged in Indictment No. 3

with conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance

(Count One), in violation of 21 U.S.C. § 846.

        126.    Investigators obtained authorization to intercept, among others, two (2)

telephones operated by KUSHIK, TT4 and TT7, as detailed more fully above and herein.

        127.    CAMACHO was intercepted over KUSHIK’s telephone communicating with

KUSHIK and identified and one of KUSHIK’s suspected cocaine sources of supply.

        128.    For example, on November 8, 2020, between 2:11 PM and 2:16 PM, CAMACHO

(RC), utilizing (412) 760-4520, placed an outgoing call to KUSHIK (JK), over TT7, below is a

transcription of the pertinent portion of the call:

        JK:     If you come across any of the girl that’s better, let me know
        RC:     I can get, I can get it now. He wants 24
        JK:     Yeah I can’t, I can’t [voices overlap]
        RC:     That’s what I’m sayin it’s high, he’s tryin to play, I probably, I mean I might be
                able to get it maybe 22 I don’t know but, he told me 24 that’s why I ain’t even call
                him back
        JK:     Yeah I can’t, it would have to be, I mean there’s mother f***ers sayin they got it
                for 16 but it’s just they tryin to make something off of it



                                                  57
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 58 of 76




       RC:     Yeah that’s [stutters] that’s the whole thing I was tryin to say, everybody saying
               they got it for 16 but nobody producin it and when they do produce it they’re
               puttin cut on it
       JK:     See my man came through but he only had two (2) of them and it just, it’s just all
               a bunch of bullshit [voices overlap]
       RC:     If you buy that brocolli, my man said you buy that broccoli and buy more than 10
               you can get it for 8
       JK:     Yeah I mean I’ma holler at a couple people I just don’t wanna take it unless it’s
               already there. I’m waitin for this f***in dude I don’t know where the f*** he’s at
               man, I’ma hit you in a litttle bit because I just don’t wana be standin on this phone
       RC:     I mean I’m sayin you want me to try and find the other? Hello? Yo?
       JK:     What you say?
       RC:     I said [stutters], you want me to-- I mean I’ll call my other dude you want me to
               see if it’s something, if he can, if it’s something I can get for a lower price?
       JK:     What? The sugar?
       RC:     Yeah
       JK:     Yeah I mean if you can get it for like even 18 I’ll grab ‘em
       RC:     I mean how many you want if I can get it for that number cause I’ might be able
               to tell him you want maybe something nice [voices overlap]
       JK:     I mean, I can’t You gotta give me a little bit, like all that shits going on I can’t tell
               you right this second exactly everything. It will probably be tomorrow.
       RC:     Keep me in touch man cause I’ll make a phone call and see if I can get some shit
               for the right number, at least an eighthy of some shit I could probably get for that
               number
       JK:     Yeah yeah I’ll grab an eighthy for that
       RC:     Aight
       JK:     Aight

       129.    Based on your Affiant’s training and experience, and your Affiant’s knowledge

from   this   investigation,   during   the   above-referenced     conversation, KUSHIK         advises

CAMACHO that if CAMACHO is able to acquire a quantity of cocaine (“the girl”) for a better

price than previously discussed to let KUSHIK know and that KUSHIK would then purchase

cocaine from CAMACHO. CAMACHO informs KUSHIK that he is currently able to obtain

ounces of cocaine for $2,400. KUSHIK advises CAMACHO that he is not willing to purchase

the cocaine for that high of a price. CAMACHO agrees with KUSHIK that the price is high and

then informs KUSHIK that he may be able to negotiate with the supplier to possibly lower the

price to $2,200, but is unsure if the supplier would be willing to agree to a lower price at this



                                                  58
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 59 of 76




time. KUSHIK advises CAMACHO that he has alternate sources of supply of cocaine that are

charging $1,600 per ounce of cocaine but that KUSHIK believes those suppliers are adding

cutting agents to the cocaine, to increase the quantity in order to make more of a profit from their

supply. CAMACHO agrees with KUSHIK and tells KUSHIK that he is also aware of alternate

sources of supply that are saying they have cocaine available for $1,600 per ounce, but that these

suppliers are not actually in possession of the cocaine or if they are in possession of the cocaine

they bring cocaine that has been mixed with cutting agents which significantly decreases the

quality of the cocaine. KUSHIK agrees with CAMACHO. CAMACHO informs KUSHIK that if

he is interested in purchasing pounds of marijuana (“broccoli”) that CAMACHO’s marijuana

supplier is willing to lower the price to $8,000 per pound if KUSHIK agrees to purchase ten (10)

pounds or more. KUSHIK advises CAMACHO that he has to talk to his customers to see if they

are interested in acquiring that much marijuana. CAMACHO asks KUSHIK if he wants

CAMACHO to try and call his other suppliers to find a supply of cocaine (“sugar”) for a lower

price. KUSHIK advises CAMACHO that if CAMACHO can obtain ounces of cocaine for

$1,800 that KUSHIK would be interested in purchasing the cocaine. CAMACHO asks KUSHIK

how many ounces KUSHIK would want to purchase if CAMACHO is able to get a supplier to

agree to that price, because if CAMACHO could tell that supplier that KUSHIK is going to

purchase a large quantity that may persuade the supplier to agree to the lower price. KUSHIK

advises CAMACHO that he is currently unable to provide CAMACHO with that specific

information because he has a lot going on in his personal life. CAMACHO tells KUSHIK to

keep him informed because he may be able to acquire a quantity of cocaine for a good price, at

least an eighth of a kilogram. KUSHIK advises CAMACHO that he would be interested in




                                                59
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 60 of 76




purchasing an eighth of a kilogram for that price. CAMACHO acknowledges KUSHIK and the

call ends.

       130.   On November 20, 2020 law enforcement conducted surveillance in the vicinity of

SEARCH LOCATION 12.            Law enforcement observed CAMACHO and CAMACHO’s

suspected wife exit a purple Mercedes Benz, bearing PA registration LJT5706, which was

parked in the driveway of SEACH LOCATION 12.

       131.   Searches of Law enforcement data bases revealed that the purple Mercedes Benz,

bearing PA registration LJT5706, is registered to Randy Jason CAMACHO and his suspected

wife at 1836 Lowrie ST, APT 1F, Pittsburgh, PA 15212.

      132.    Searches of the law enforcement database, CLEAR, revealed that 639 Churchill

Avenue, Pittsburgh, PA 15235 was associated with a utility listing under CAMACHO’s

suspected wife’s name as of November 14, 2020.

       133.   In November 2020, Pennsylvania State Parole Officers informed investigators,

including your Affiant, that CAMACHO listed his current address with the parole office as the

address associated with SEARCH LOCATION 12.

       134.     On November 23, 2020, the Honorable Lisa Pupo Lenihan, United States

Magistrate Judge for the Western District of Pennsylvania, at Mag. No. 20-2383, authorized a

search warrant for the disclosure of GPS/E911 location data relating to a telephone utilized by

CAMACHO, (412) 760-4520, from Verizon. As of December 2020, the GPS/E911 location data

relating to this telephone number, utilized by CAMACHO, revealed locations frequented by

CAMACHO, including: the vicinity SEARCH LOCATION 12.




                                              60
           Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 61 of 76




VI.       CONCLUSION

          135.   Based on information set forth herein, I respectfully submit that there is probable

cause to believe that evidence, fruits, and instrumentalities of violations of the TARGET

OFFENSES will be found at the SEARCH LOCATIONS as described herein and more fully

described in Attachment A hereto and to each of the proposed search warrants.

          136.   Your Affiant, therefore, respectfully requests that the attached warrants be issued,

authorizing the search and seizure of the items identified in Attachment B to each search warrant.

          137.   It is further respectfully requested that this Court issue an Order sealing, until

further order of Court, all papers submitted in support of this Application, including the

Application, Affidavit, and the Search Warrants, and the requisite inventory notice (with the

exception of one (1) copy of the warrant and inventory notice that will be left at each of the

SEARCH LOCATIONS. Sealing is necessary because the items and information to be seized

are relevant to an ongoing investigation and premature disclosure of the contents of this Affidavit

and related documents may have a negative impact of this continuing investigation and may

jeopardize its effectiveness.

          The above information is true and correct to the best of my knowledge, information and

belief.

                                                              ___/s/ John Ypsilantis______
                                                              JOHN YPSILANTIS
                                                              Special Agent
                                                              Federal Bureau of Investigations
Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 4th day of December, 2020.

________________________________
HONORABLE LISA PUPO LENIHAN
United States Magistrate Judge
Western District of Pennsylvania

                                                  61
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 62 of 76




                                     Attachment A-1
THE BUILDING, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AT 156 Nichol Avenue, Mckees Rocks, PA 15136 (Also listed as 156 Ohio
Street, Mckees Rocks, PA 15136. Also Listed as 154 Ohio Street, Mckees Rocks, PA 15136)
(SEARCH LOCATION 1), which is described as a red brick building with multiple windows. The
building is marked with a sign that reads “156 Nichol Avenue” on a grey door.
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 63 of 76




                                      Attachment A-2
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 25 Deerton Road, Cheswick, PA 15024 (SEARCH LOCATION 2), which is
described as having greenish yellow siding with brown trim and a brown garage door as well as
stairs leading to a porch that provides access to the front door of the residence.
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 64 of 76




                                      Attachment A-3
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 124 Earl Street, Pittsburgh, PA 15204 (SEARCH LOCATION 3), which is
described as a row style home with white/gray siding, white-trimmed windows and a white awning
covering a white storm door.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 65 of 76




                                        Attachment A-4
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 308 Campbell Street, Apartment B, McKees Rocks, PA 15136 (SEARCH
LOCATION 4), which is described as a multi-family unit with yellow brick and brown siding. The
entrance to Apartment B is located in the rear of the building on the second floor and has a white
storm door (see second photograph).
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 66 of 76




                                      Attachment A-5
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AT 2780 Hunters Circle, Apartment 421, Allison Park, PA 15101
(SEARCH LOCATION 5), which is described as a multi-family, residential apartment building
with red brick. The subject apartment is marked “421” and located within the apartment complex
listed as Devlin’s Point.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 67 of 76




                                        Attachment A-6
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 150 Southern Avenue, Apartment 3, Pittsburgh, PA 15211 (Also listed as 150
Southern Avenue, Basement Apartment, Pittsburgh, PA 15211) (SEARCH LOCATION 6),
which is described as a multi-family, residential unit with a white brick and white siding façade,
arched entrance way leading to a covered porch, with multiple entrances – that is, the front and
rear/side.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 68 of 76




                                        Attachment A-7
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 3006 Shadeland Avenue, Unit #2, Pittsburgh, PA 15212 (SEARCH
LOCATION 7), which is described as a multi-family, residential unit with two (2) white doors
located on the front of the building, tan siding, light brown stucco façade and brown trim. Unit #2
is accessed by way of the all-white door on the right side of the residence, when facing the
residence.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 69 of 76




                                       Attachment A-8
UNIT NUMBER 3112, EXTRA SPACE STORAGE, 880 Saw Mill Run Boulevard,
Pittsburgh, PA 15226 (SEARCH LOCATION 8) including all safes and electronic devices
located therein. The storage unit can be described as a unit marked “3112” located within Extra
Space Storage Complex.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 70 of 76




                                        Attachment A-9
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 245 Alice Street, Apartment 1, Pittsburgh, PA 15210 (SEARCH LOCATION
9), which is described as a multi-family red brick building with multiple entrances, windows and
fire escapes. Apartment 1 can be accessed via the concrete stairs that lead from the sidewalk to a
walkway and then to another set of concrete stairs, which lead to the concrete covered patio and
entry door.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 71 of 76




                                       Attachment A-10
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 316 Elsdon Street, Pittsburgh, PA 15214 (SEARCH LOCATION 10), which
is described as a single-family home with white siding and concrete steps leading to a front porch
and entry door.
        Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 72 of 76




                                     Attachment A-11
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 639 Churchill Avenue, Pittsburgh, PA 15235 (SEARCH LOCATION 11),
which is described as a single-family home with red brick and white-trimmed windows, a white
garage door, and a white entry door that can be accessed by several steps.
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 73 of 76




                                     ATTACHMENT B

              LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

       For the location(s) listed on the search warrant(s), including where indicated in

Attachment A to the search warrant the residence, curtilage, garages, any detached structures

and/or outbuildings, as well as any vehicles located adjacent to or thereon, this search warrant

authorizes law enforcement to search for and seize evidence of violations of federal felony

offenses enumerated in Title 21, United States Code, Sections 841(a)(1) (distributing and/or

possessing with intent to distribute a controlled substances); 846 (conspiring to commit a drug

trafficking crime); and Title 18, United States Code, Sections 922(g)(1) (felon in possession of

firearms/ammunition), 924(c) (possession of a firearm in furtherance of a drug trafficking crime),

(hereinafter the “TARGET OFFENSES”), including, but not limited to the following:

       1.      controlled substances, including        but    not   limited   to   heroin,   cocaine,
               methamphetamine, and marijuana;

       2.      paraphernalia for packaging, processing, diluting, weighing, and distributing
               controlled substances, including but not limited to scales, funnels, sifters, grinders,
               glass panes and mirrors, razor blades, plastic bags, “stamp bags”, microwave
               ovens, heat-sealing devices, and diluents such as mannitol, mannite, and inositol;

       3.      books, records, receipts, notes, ledgers, letters, and other papers relating to the
               distribution of controlled substances, travel for the purpose of acquiring and/or
               distributing controlled substances, and monetary transactions involving the
               proceeds from the sale of controlled substances;

       4.      personal books, papers, cell phones, and other electronic devices reflecting names,
               addresses, telephone numbers, and other contact or identification data relating to
               the TARGET OFFENSES;

       5.      cash, currency, safes, gambling machines, and records relating to the generation of
               income from the sale of controlled substances or other illegal sales and the
               expenditure of such income, including money orders, wire transfers, cashier’s
               checks and receipts, bank statements, passbooks, checkbooks, checks, safe
               deposit box keys;

       6.      registers, as well as consumer items such as electronic equipment, vehicles,
               jewelry, and precious metals such as gold and silver, and precious gems such as

                                                  1
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 74 of 76




               diamonds;

       7.      documents and other records indicating travel in interstate and foreign commerce,
               such as maps, GPS coordinates, navigation coordinates, travel itineraries, plane
               tickets, boarding passes, motel and hotel receipts, passports and visas, credit card
               receipts, and telephone bills and related communications;

       8.      computers, cellular telephones, electronic tablet devices, and other electronic
               media utilized for communication, transportation, and data acquisition and
               retention purposes related to acquiring and distributing illegal drugs and proceeds,
               and/or laundering the proceeds therefore, including incoming and outgoing call
               and text message logs, contact lists, photo and video galleries, sent and received
               text messages, online searches and sites viewed via the internet, online or
               electronic communications sent and received (including email, chat, and instant
               messages), sent and received audio files, navigation, mapping, and GPS files,
               telephone settings (including contact lists), and related identifying information
               such as telephone identification numbers, call forwarding information, messages
               drafted but not sent, and voice messages;

       9.      security cameras and/or surveillance systems;

       10.     items bearing the Pagan’s Motorcycle Club insignia;

       11.     firearms, dangerous weapons and/or explosives; and,

       12.     identification evidence and/or indicia, such as cell phones with particular numbers,
               mail, deeds, leases, rental agreements, photographs, bills, and identification
               documents, that tend to identify the person(s) in the residence, occupancy, control,
               or ownership of the subject premises and/or subject communication devices.

       For any computer, laptops, cell phones, tablets, gambling machines, or storage medium,

whose seizure is otherwise authorized by this warrant, and any computer or storage medium that

contains or in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER”):

       1.      Any and all evidence related to the TARGET OFFENSES, including
               correspondence and/or communications,

       2.      evidence of who used, owned, or controlled the COMPUTER at the time the things
               described in this warrant were created, edited, or deleted, such as logs, registry
               entries, configuration files, saved usernames and passwords, documents, browsing
               history, user profiles, email, email contacts, “chat,” instant messaging logs,
               photographs, and correspondence;

       3.      evidence of software that would allow others to control the COMPUTER, such as

                                                 2
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 75 of 76




               viruses, Trojan horses, and other forms of malicious software, as well as evidence
               of the presence or absence of security software designed to detect malicious
               software;

       4.      evidence of the lack of such malicious software;

       5.      evidence indicating how and when the COMPUTER was accessed or used to
               determine the chronological context of COMPUTER access, use, and events
               relating to crime under investigation and to the COMPUTER user;

       6.      evidence indicating the COMPUTER user’s state of mind as it relates to the
               TARGET OFFENSES;

       7.      evidence of the attachment to the COMPUTER of other storage devices or similar
               containers for electronic evidence;

       8.      evidence of counter-forensic programs (and associated data) that are designed to
               eliminate data from the COMPUTER;

       9.      evidence of the times the COMPUTER was used;

       10.     passwords, encryption keys, and other access devices that may be necessary to
               access the COMPUTER;

       11.     documentation and manuals that may be necessary to access the COMPUTER or
               to conduct a forensic examination of the COMPUTER;

       12.     records of or information about Internet Protocol addresses used by the
               COMPUTER;

       13.     records of or information about the COMPUTER’s Internet activity, including
               firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
               pages, search terms that the user entered into any Internet search engine, and
               records of user-typed web addresses;

       14.     contextual information from the COMPUTER necessary to understand the
               evidence described in this attachment.

       In searching the COMPUTER, the federal agents may examine all of the data contained in

the COMPUTER to view its precise contents and determine whether the COMPUTER and/or data

falls within the items to be seized as set forth above. In addition, they may search for and attempt

to recover “deleted,” “hidden” or encrypted data to determine whether the data falls within the list

of items to be seized as set forth above.


                                                 3
         Case 2:20-mj-02434-LPL Document 2 Filed 12/04/20 Page 76 of 76




       For those COMPUTERS found within a search location where multiple individuals, in

addition to the target of this investigation are located, federal agents will make reasonable efforts

to ascertain whether the COMPUTER is used by or belongs to a target of the investigation to

facilitate the commission of the TARGET OFFENSES. To the extent it becomes readily apparent

that the COMPUTER was unlikely used in conjunction with or to facilitate in any way the

commission of the TARGET OFFENSES, federal agents will not seize or search the COMPUTER

beyond that which is necessary to ascertain the nature of its involvement in the TARGET

OFFENSES.

       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers,

gambling machines, and network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.




                                                 4
